Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 1 of 84   PageID #:
                                  1187


                  IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

 WILLIAM C. TURNER,            )           CRIM. NO. 16-00207 SOM
                               )           CIV. NO. 20-00286 SOM-KJM
                Petitioner,    )
                               )           ORDER DENYING DEFENDANT’S
           vs.                             PETITION FOR WRIT OF ERROR
                               )
                               )           CORAM NOBIS AND DENYING
 UNITED STATES OF AMERICA,
                               )           MOTION TO STRIKE AND BAR
                Respondent.    )           CONSIDERATION
                               )
 _____________________________ )

                  ORDER DENYING DEFENDANT’S PETITION
                   FOR WRIT OF ERROR CORAM NOBIS AND
            DENYING MOTION TO STRIKE AND BAR CONSIDERATION

 I.         INTRODUCTION.
            Defendant William Clark Turner got into a dispute with

 other passengers on an American Airlines flight from Dallas to

 Honolulu on March 14, 2016.      At one point, he threatened to

 break a passenger’s neck.1      A flight attendant intervened.

 Ultimately, Turner was charged with having assaulted two

 passengers and with having interfered with the performance of a

 flight attendant’s duties.      A jury acquitted Turner of the

 assault charges but found him guilty of the interference charge.

 Turner was sentenced to a term of probation.

            Turner appealed, and the Ninth Circuit affirmed.          In

 its opinion, the Ninth Circuit noted that the evidence showing

 1
   At trial, Turner admitted having threatened to break a
 passenger’s neck, although there was a dispute about whether the
 threat included profanity. ECF No. 97, PageID # 991. All ECF
 and PageID references are to Crim No. 16-207, rather than to the
 companion civil case.
                                      1
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 2 of 84   PageID #:
                                  1188


 that Turner had intentionally intimidated the flight attendant

 was overwhelming.     United States v. Turner, 754 F. App’x 664,

 665 (9th Cir. 2019).

            Turner, having completed his sentence, now asks this

 court to issue a writ of coram nobis.        The writ allows courts to

 correct errors of a fundamental character that a defendant could

 not have raised earlier.      Turner has not identified any such

 error.

            His first argument is that his attorney should have

 told him, during plea-bargaining negotiations, that pleading

 guilty to a misdemeanor assault charge might have less of an

 impact on his career than a conviction on the felony

 interference charge.     Turner, a physician then practicing in

 Texas, was offered a plea agreement in which he was to plead

 guilty to a single assault charge, with the Government

 dismissing the other charges.      He rejected the deal only to be

 convicted of the interference charge, a felony.

            His second argument is that his attorney was

 ineffective in failing to object to the jury instruction

 defining intimidation, an element of an interference charge.

            Both assertions lack merit.       The effect that a

 conviction might have on a medical license is a collateral

 matter, and Turner’s attorney had no duty to advise him on that

 issue.   In addition, Turner does not establish error in any jury

                                      2
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 3 of 84   PageID #:
                                  1189


 instruction.      Even if he could be said to show error, he fails

 to show prejudice.      Turner’s petition for a writ of coram nobis

 is denied.

 II.          BACKGROUND.

              A.    Turner’s Conduct.

              While some of the details are disputed, the witnesses

 at trial agreed on certain basic facts.        During an American

 Airlines flight from Dallas to Honolulu on March 14, 2016, two

 women passengers, C.M. and R.A., began talking to each other

 across an aisle.      Turner, who was sitting next to his girlfriend

 (now his wife), was on his way to what he expected to be a

 vacation.    Annoyed by the volume of the women’s conversation, he

 stood up and confronted them.      At some point, he told R.A. that

 he was going to “break her neck” or “break her fucking neck.”            A

 flight attendant, Lena Goralska, intervened, and the two women

 were moved to new seats.

              B.    The FBI Investigation and the Indictment.

              When the plane landed, the Maui police and the FBI

 interviewed several passengers (including R.A., C.M., and C.M.’s

 husband), Goralska, Tamara Thompson (Turner’s girlfriend), and

 Turner himself.      See, e.g., Def’s Exs. 2, 3, 5, 7, 13.2



 2
   In this district, exhibits received in evidence at a trial or
 evidentiary hearing are retained by counsel, whose
 responsibility it is to provide them if notified by the Clerk of
                                        3
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 4 of 84   PageID #:
                                  1190


 According to the FBI case agent, Turner, throughout his

 interview, “was extremely animated and appeared to be constantly

 agitated.”    Def’s Ex. 7 at 2.    After the interview concluded,

 the case agent arrested Turner, and he spent one night in jail.

 Id.

              On March 23, 2016, the Government filed an indictment

 that alleged that Turner “assault[ed] and intimidated” a flight

 crew member (a copilot) and a flight attendant (Goralska) and

 assaulted two passengers (C.M. and R.A.).        ECF No. 8, PageID #

 20-21.   The indictment charged Turner with one count of

 interference with a flight crew member and a flight attendant

 under 49 U.S.C. § 46504 (Count 1) and two counts of assault

 under 18 U.S.C. § 113(a)(5) (Counts 2 and 3).         Id.

              After returning to Texas, Turner, on May 14, 2016,

 sent an email to the FBI stating that he wanted to make a

 complaint about the case agent “for gross negligence of duties,

 to the point of [being] a rogue agent.”        Def’s Ex. 14 at 1.

 Turner believed that it was “totally unacceptable” that the FBI

 agent threw him in jail “when a 6th grader could have done a

 better investigation.”     Id. at 2.




 Court that the appellate court has requested them. Those
 exhibits are therefore not available on the electronic docket.
                                      4
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 5 of 84   PageID #:
                                  1191


              C.   Pretrial Proceedings.

              Shortly after the indictment was filed, the Government

 offered Turner a plea deal.      If Turner agreed to plead guilty to

 one count of misdemeanor assault, the Government offered to

 dismiss the other misdemeanor assault charge and the felony

 charge of interference with a flight crew member and a flight

 attendant.    Def’s Ex. 25; see also ECF No. 148-1.       Turner

 rejected the proposal.3

              According to Turner, he did not want to accept the

 deal for two reasons: (1) he believed even a misdemeanor

 conviction would cause him to lose his Texas medical license,

 and (2) he believed that he was not guilty of any of the charged

 offenses.    Turner says that his attorney did not explain to him

 that he was likelier to be able to maintain his Texas medical

 license with only the misdemeanor conviction offered in the plea

 deal than if convicted of the felony interference charge.           He

 claims that, if only he had known that, he would have accepted

 the deal.




 3
    The Government stated that its initial plea offer would expire
 on July 5, 2016, at 5 p.m. Def’s Ex. 26; see also ECF No. 148-
 1. However, it appears that if Turner “changed his mind and
 decided that he wanted the [plea]” he could have accepted it as
 late as February 6, 2017. See ECF No. 198, PageID # 2110.
                                      5
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 6 of 84   PageID #:
                                  1192


            D.    Testimony at Trial.

            For the purposes of the present motion, the most

 important trial witnesses were Goralska, C.M., R.A., and Turner.

 Those witnesses provided the following testimony.

            Goralska.    Goralska stated that she was one of seven

 flight attendants aboard the flight from Dallas to Honolulu.

 ECF No. 95, PageID # 617-18.       Approximately four hours into the

 flight, another flight attendant told Goralska that passengers

 were arguing in the aisle.      Id. at 620-21.    Goralska “went up to

 . . . investigate what was going on.”        Id. at 621.

            According to Goralska, she discovered Turner yelling

 at C.M. and R.A.     Id. at 621.     Turner, apparently upset that the

 two women were talking too loudly, was telling them that they

 “didn’t know how to keep their . . . F’ing mouth shut and that

 they didn’t know how to F’ing behave on the plane.”4         Id. at 623.

 Goralska testified that she tried to defuse the situation by

 getting Turner to return to his seat but he initially refused.

 Id. at 623-24.     “It took a good . . . 10, 15 minutes to just get

 him to sit down.”      Id. at 624.

            Once Turner sat down, Goralska spoke to R.A. and C.M.

 Goralska recalled telling them that she was not sure exactly how


 4
  Goralska later explained, that while she used the letter
 “F” in her testimony because she was uncomfortable using
 profanity in court, Turner was actually saying “fucking.” Id.
 at 633.
                                       6
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 7 of 84   PageID #:
                                  1193


 the altercation had begun, but that, because the plane had

 almost reached Honolulu, she hoped there would be no further

 problems.     Id. at 628.   She said she also told them to “[c]ome

 get somebody quickly” if Turner resumed his antagonistic

 behavior.     Id.    She then returned to her duties.

              Within five to ten minutes, however, another passenger

 came to the back of the plane and told her that Turner “was

 still complaining about the women and that he was engaging them

 again.”     Id. at 629.   Goralska testified that, when she

 returned, Turner was “even more enraged.”        Id. at 632.    She

 described his ranting as being “like a volley” and said he kept

 saying “[t]hey don’t know how to keep their fucking mouths shut.

 I’m going to break her fucking neck.”        Id. at 632-33.    She said

 he also threatened to “kick [C.M.’s husband’s] ass.”           Id. at

 633.   According to Goralska, while speaking, Turner was “moving

 his head back and forth, yelling from side to side, one woman to

 the other.”    ECF No. 96, PageID # 701.      C.M. also told her that,

 before she arrived, Turner had “threatened them” and said that

 “he was going to break her F’ing neck.”        Id. at 632.

              Goralska recounted “becoming a little alarmed,”

 because Turner was “not compliant at all and not responding to

 me at all.”    ECF No. 95, PageID # 633.      She said that her

 concern grew when she saw Turner spit in the face of a

 passenger.     Id.    At that point, Goralska “was in shock,” and she

                                      7
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 8 of 84   PageID #:
                                  1194


 “realized that [she] was unsure of what [Turner] was capable of

 doing.”   Id. at 634.    Goralska said that Turner’s demeanor was

 “volatile” and “very uncertain.”         Id. at 636.    Goralska believed

 that Turner “was capable of doing physical harm to someone.”

 Id.

            Eventually, Goralska concluded that the only way to

 avoid further disruption was to move C.M. and R.A. to new seats,

 which she did.     Id. at 634-35.    As a result of the incident,

 Goralska was unable to answer call lights or help another flight

 attendant with a vomiting passenger, and she did not perform her

 usual cabin walkthrough.      Id. at 640.

            C.M.    C.M. testified that she was going to Hawaii for

 a vacation.     See ECF No. 96, PageID # 707.     Approximately four

 and a half hours into the flight, C.M. began a conversation with

 R.A., who was seated across the aisle from her.            See id. at 709;

 see also ECF No. 95, PageID # 625-26.        The women had not

 previously been acquainted with each other.            See ECF No. 96,

 PageID # 752.     According to C.M., she was speaking in a “normal

 tone of voice” during the conversation.         Id. at 710.

            C.M. explained that during that conversation, she saw

 Turner, who had been sitting directly behind R.A., see ECF No.

 95, PageID # 625-26, stand up and take his headphones off.           ECF

 No. 96, PageID # 710.     According to C.M., Turner “started

 swearing[,] . . . asking if we knew proper plane etiquette, and

                                      8
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 9 of 84     PageID #:
                                  1195


 [saying] that we were to keep our mouth fucking shut the entire

 flight.”    Id.   C.M. said he repeatedly called her a “bitch” and

 told her to “shut the fuck up.”          Id. at 711.   C.M. explained

 that Turner was using an “ang[ry] and aggressive” tone and

 speaking very loudly.      Id. at 712.

             C.M. remembered that, at some point, Goralska walked

 up to her and “asked what the situation was.”           Id. at 713.     C.M.

 said that Turner then began speaking to Goralska and telling her

 that C.M. and R.A. “didn’t have proper plane etiquette” and

 “didn’t know how to keep [their] mouths fucking shut.”           Id.

 According to C.M., Goralska told Turner to “remain calm and just

 stay seated” and that the plane had almost reached Hawaii.              Id.

 After Goralska intervened, Turner returned to his seat, and C.M.

 began whispering in her husband’s ear to tell him what had

 happened.     Id. at 713-14.

             C.M. testified that Turner then “stood back up and

 said ‘what part of shut the fuck up don’t you understand?’”              Id.

 at 714.    She said that Turner “bent down to get in [C.M.’s]

 face,” and he was “pointing his fingers” directly at her when he

 allegedly spat on her.      Id. at 714-15.     At the same time, he

 reportedly told C.M. that she was “a fucking bitch.”           Id. at

 715.   Turner was allegedly using “even more of an aggressive

 tone of voice.”     Id.   C.M. recounted telling Turner “you just

 spit on me.    Get out of my face.”        Id. at 715-16.   According to

                                      9
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 10 of 84    PageID #:
                                   1196


 C.M., Turner responded by saying, “If that’s the least I do to

 you, you better be fucking happy.”            Id. at 716.   C.M.’s husband

 then intervened, and Turner reportedly told him that he was

 going to “kick your mother fucking ass when I get off the

 plane.”     Id.        C.M. went to the bathroom to wash the spit off her

 hands and saw a flight attendant, who eventually moved her to a

 different seat.           Id. at 717.

                 R.A.     R.A. stated that she had been traveling to

 Hawaii to visit her husband, who had been working in Hawaii for

 three weeks.       ECF No. 96, PageID # 750.      About four hours into

 the flight, R.A. began a conversation with C.M.             Id. at 752-53.

                 R.A. recalled that the conversation was quickly

 interrupted by Turner, who told them “I do not want to listen to

 your F’ing conversation.”5          Id. at 753.   R.A. responded by

 telling Turner, “I didn’t know that there were rules on an

 airplane,” then, after she “sat back and thought about it” she

 turned around in her seat, pointed at Turner, and told him, “You

 are an asshole.”           Id. at 754.

                 Turner reportedly responded by getting out of his

 seat, walking over to R.A., and pointing his finger in R.A.’s

 face.     Id.     R.A. remembered telling Turner to get his “F’ing

 finger out of my face” and blowing at his finger to get it out


 5
   R.A. likewise explained that Turner actually used the word
 “fucking.” Id. at 753.
                                          10
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 11 of 84     PageID #:
                                   1197


 of her face.     Id. at 754-55.    Turner allegedly responded by

 telling R.A., “I’m going to break your fucking neck.”          Id. at

 755.    When R.A. replied by saying “not if I break yours first,”

 Turner reportedly pushed the back of R.A.’s seat with his hands

 with enough force to “push [R.A.] into the seat in front of

 [her].”     Id. at 755-56.    Eventually, Goralska came over and got

 the situation under control, then moved R.A. to a different

 seat.     Id. at 757.

              Turner.     Turner presented a very different version of

 what happened.     Turner testified that he was a doctor who worked

 in the emergency room in the East Texas Medical Center.              ECF No.

 97, PageID # 944.       He had been traveling from Texas to Hawaii to

 take a vacation with his twin brother, their children, and his

 girlfriend.     Id. at 948-49.    Because of his work schedule, he

 usually slept during the day.        Id. at 951.    As a result, he had

 not slept the night before the flight.          Id. at 976.

              About three to four hours into the flight, Turner was

 listening to music and trying to sleep when he noticed C.M. and

 R.A. conversing.        Id. at 950-54.    According to Turner, he

 “tapped on [C.M.’s6] elbow to get her attention,” and asked her

 and R.A. to stop talking to each other because his girlfriend


 6
   At trial, Turner referred to “the lady that’s in [seat 27]C.”
 ECF No. 97, PageID # 954. According to Goralska, C.M. was in
 that seat. ECF No. 95, PageID # 625.


                                      11
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 12 of 84     PageID #:
                                   1198


 was trying to sleep.      Id. at 954.     He stated that he maintained

 a calm demeanor and did not yell or use profanity.           Id. at 954-

 55.   He said that C.M. and R.A. refused to stop talking and

 essentially told him “we’ll do what we want.”           Id. at 955.

             After C.M. and R.A. continued speaking, Turner

 “entered the isle and faced them” and said “hey, this is how

 loud you sound” to “give them an idea of what I was hearing.”

 Id. at 955-57.     In response, Turner claims, R.A.7 spat in his

 face.   Id. at 957-59.     Turner initially testified that he only

 responded by saying “you just spit in my face,” id. at 959,

 although, on cross-examination, he admitted telling R.A. “if you

 spit on me again, I’ll break your neck.”           Id. at 991.   Turner

 denied having used profanity.       Id.

             In any event, Turner asserted that C.M.’s husband then

 “yelled at [him] to sit down.”       Id. at 961.      Because Turner

 thought C.M.’s husband was “going to come after” him, he “ended

 up sitting down at some point.”         Id.    Shortly after Turner sat

 down, he stood up again, and Goralska walked over and “ask[ed]

 [him] to sit down.”      Id. at 961-62.       Turner indicated that he

 attempted to tell Goralska what had happened, but she made an




 7
   Turner claimed that the passenger in seat 27B spit in his face.
 Goralska testified that R.A. was in that seat. ECF No. 95,
 PageID # 625.


                                     12
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 13 of 84    PageID #:
                                   1199


 “alligator motion” with one hand, presumably to indicate that he

 should stop talking.      Id. at 962.

              Turner said he thought that Goralska was “hysterical,”

 so he waited until she “wasn’t way out of control . . . before

 asking her to move R.A. and C.M.”        Id. at 963-64.    Goralska

 spoke with R.A. and C.M., but ultimately concluded that there

 were not any other seats available.        Id. at 964.    When she again

 spoke to Turner, however, he told her that allowing R.A. and

 C.M. to remain in their seats was “not acceptable” because R.A.

 had told Turner’s girlfriend “your husband is a complete

 asshole.    You need to divorce him.”      Id.   Following that

 conversation, Goralska moved R.A. and C.M. to new seats.             Turner

 denied hitting or kicking R.A.’s seat or spitting on C.M.             Id.

 at 965-66.    Turner believed that R.A., C.M., and Goralska had

 all “colluded” with each other to accuse him of wrongdoing.             Id.

 at 986.

              E.   Motion for Judgment of Acquittal.

              At the close of the Government’s case, Turner made an

 oral motion for judgment of acquittal.        With respect to Count I,

 which charged Turner with having interfered with Goralska and a

 copilot, the court observed that the Government had produced

 evidence supporting its theory that Turner had purposefully

 intimidated Goralska, but it had not presented any evidence

 showing that Turner had purposefully intimidated the copilot,

                                     13
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 14 of 84   PageID #:
                                   1200


 whom Turner had never seen.       ECF No. 96, PageID # 859; ECF No.

 97, PageID # 895-97.      The court granted Turner’s motion for

 judgment of acquittal “insofar as a portion of Count 1 related

 to intimidation of a pilot and interference with a pilot's

 performance of the pilot's duties.”        ECF No. 97, PageID # 1007.

 The remaining charges, including interference with Goralska

 (Count 1) and the two counts of simple assault (Counts 2 and 3)

 went to the jury.

             F.   Jury Instructions.

             The court’s instructions on the elements of the crime

 of Interference with Flight Crew Members and Attendants under 49

 U.S.C. § 46504 are central to several of the claims in Turner’s

 coram nobis petition.      Those instructions stated:

             The defendant is charged in Count 1 of the indictment
             with interference with a flight attendant on or about
             March 14, 2016, in violation of Section 46504 of Title
             49 of the United States Code. In order for the
             defendant to be found guilty of that charge, the
             government must prove each of the following elements
             beyond a reasonable doubt:

             First, that the defendant was on an aircraft in flight
             in the special aircraft jurisdiction of the United
             States;

             Second, that the defendant intimidated a flight
             attendant of the aircraft; and

             Third, that such intimidation interfered with the
             performance of the duties of the flight attendant of
             the aircraft or lessened the ability of the attendant
             to perform those duties.



                                     14
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 15 of 84   PageID #:
                                   1201


 ECF No. 46, PageID # 144.      The court also provided the following

 definition of intimidation:

             A flight attendant may be “intimidated” by the use of
             words or actions that place the flight attendant in
             reasonable apprehension of bodily harm, either to the
             flight attendant or to another, or by the use of words
             or actions that make the flight attendant fearful or
             make that flight attendant refrain from doing
             something that the flight attendant would otherwise
             do, or do something that the flight attendant would
             otherwise not do, or interfere with or lessen the
             flight attendant’s ability to do something.

             One person in a group can be intimidated by threats
             directed at the group in general. The government does
             not have to prove that the flight attendant was in
             fact frightened for her own physical safety in order
             to prove that the defendant performed the criminal act
             of intimidation. It is sufficient that the conduct
             and words of the defendant would place an ordinary,
             reasonable person in fear.

 Id. at 146.      The parties jointly proposed both instructions,

 citing an Eleventh Circuit form instruction and Ninth Circuit

 case law.    ECF No. 31, PageID # 74, 76.

             G.     Closing Arguments.

             In closing, the Government argued that Turner was

 guilty of the offense of interfering with a flight attendant

 because he “placed [Goralska] in reasonable apprehension of

 bodily harm to the victims.”       ECF No. 98, PageID # 1028-29.

 Specifically, Turner said “‘I’m going to break your fucking

 neck’ to a woman who is maybe five-two.”         Id. at 1029-30.     The

 Government also emphasized that Goralska had heard Turner say

 “I’m going to kick [C.M.’s husband’s] fucking ass,” and that,

                                     15
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 16 of 84      PageID #:
                                   1202


 “Turner was the only person who stood in the aisle and faced the

 other two passengers.”           Id. at 1030.   In short, Turner’s

 behavior was “volatile, unpredictable, aggressive, and

 alarming.”        Id. at 1031.    Turner’s words and actions were “meant

 to intimidate the folks around him” because Turner was “trying

 to get them to behave” and “trying to scare them, make them

 fearful about what’s he’s doing, what he wants.”            Id. at 1030.

 As to the two assault charges, the Government asserted that

 Turner assaulted C.M. and R.A. by spitting on C.M. and pushing

 R.A.’s seat and causing her to be thrust forward into the seat

 in front of her. Id. at 1032.

              Turner, on the other hand, argued that Goralska, C.M.,

 and R.A. had all been “tak[ing] queues” from each other to “hide

 what really happened.”           Id. at 1052.   He contended that, to

 convict him, the jury had to find him guilty of “spitting,

 kicking, pushing, [or] intimidating,” and that the evidence did

 not show beyond a reasonable doubt that he had committed any of

 those acts.        See id. at 1056.

              H.     Verdict.

              The jury found Turner guilty of interference with a

 flight attendant as charged in Count 1 of the indictment.            ECF

 No, 51, PageID # 160.       However, the jury found Turner not guilty

 of having assaulted R.A. and C.M.            Id.



                                         16
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 17 of 84   PageID #:
                                   1203


             I.     Post-Trial Conduct.

             After the jury found Turner guilty on the interference

 count, a probation officer contacted Turner to ask him to

 provide financial information for the presentence report.

 Turner complied with the request, but he also indicated that he

 believed that it was not yet necessary for him to prepare for

 sentencing.      Specifically, he stated that he was “feeling that

 [he hadn’t] been convicted yet as the judge [hadn’t] ruled on

 what the jury pronounced” and that “[t]he evidence was so

 lacking and contradictory that [he] honestly believe[d] Judge

 Mollway [would] throw it out.”       Def’s Ex. 63 at 1.     The

 probation officer forwarded that email to Turner’s attorney, who

 explained to him that he had, in fact, been found guilty of a

 felony.    See id.

             J.     Sentencing.

             Turner’s guideline imprisonment range was 4 to 10

 months.    ECF No. 58, PageID # 222.      Because the range was in

 Zone B of the Sentencing Table, however, the minimum guideline

 term would have also been satisfied by, inter alia, “a sentence

 of probation that includes a condition or combination of

 conditions that substitute intermittent confinement, community

 confinement, or home detention for imprisonment.”          Id.

             At the sentencing hearing, this court noted that it

 was influenced by a letter from Turner’s brother, who explained

                                     17
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 18 of 84     PageID #:
                                   1204


 that both he and Turner had been placed in an orphanage from a

 young age.    ECF No. 99, PageID # 1102-03.       They “had to deal

 with people, including older children, who made life very hard

 for them,” which may have “had an impact on [Turner’s] ways of

 reacting to people.”        Id.   Ultimately, this court concluded that

 “a prison term would be more than needed to meet the goals of

 sentencing.”      Id. at 1106.    This court sentenced Turner to three

 years of probation, with a probation condition requiring him to

 be subject to location monitoring for up to six months.              See id.

 Judgment was entered on June 9, 2017.        ECF No. 61.

              K.   Appeal.

              Turner appealed his conviction to the Ninth Circuit.

 Turner raised four points of error on appeal: (1) the court’s

 instruction defining intimidation misstated the law; (2) the

 court’s instruction on the elements of Count 1 should have

 indicated that Turner had to “knowingly” interfere with a flight

 attendant; (3) the court should have given a limiting

 instruction telling the jury to disregard the testimony about

 the copilot’s actions once the court granted Turner’s oral

 motion for judgment of acquittal as to the portion of Count 1

 that related to interference with a copilot, and (4) trial

 counsel was ineffective because he failed to object to the

 court’s instruction defining “intimidation,” an element of the

 interference charge.        See United States v. Turner, 754 F. App’x

                                       18
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 19 of 84    PageID #:
                                   1205


 664, 664-65 (9th Cir. 2019); see also ECF No. 148-8, PageID #

 1678.

             The Ninth Circuit rejected all four arguments.           It

 held that (1) because Turner’s counsel had agreed to the

 proposed instruction on intimidation, any error had been invited

 and could not justify reversal; (2) the omission of the word

 “knowingly” in the court’s instruction did not misstate the law;

 (3) “due to the strength of the Government’s case against him

 and the district court’s careful and otherwise appropriate

 instruction of the jury, the lack of a limiting instruction was

 not plain error”; and (4) the record was not sufficiently

 developed to properly evaluate Turner’s claim of ineffective

 assistance.    Turner, 754 F. App’x at 664-65.

             In rejecting Turner’s second claim, the Ninth Circuit

 also specifically noted that the evidence against Turner had

 been overwhelming:

             In any event, any error would be harmless
             beyond a reasonable doubt. Turner, among
             other things, threatened to “break the neck”
             of other passengers during the altercation.
             The evidence was overwhelming that Turner’s
             intentional behavior intimidated the flight
             attendant by causing her to reasonably fear
             for the safety of her passengers and
             herself, thereby diverting her from
             performing other duties aboard the aircraft.




                                     19
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 20 of 84     PageID #:
                                   1206


 Id. at 664-65 (internal citations omitted).         The Ninth Circuit

 issued its opinion on February 27, 2019 and filed the appellate

 mandate on April 22, 2019.8      ECF Nos. 114, 116.

             L.   Postconviction Motions.

             On May 22, 2020, Turner filed a motion to vacate his

 conviction under 28 U.S.C. § 2255.        ECF No. 117.    In his motion,

 Turner argued that he was entitled to a new trial because trial

 counsel had been ineffective.       See ECF No. 117-1.      According to

 Turner, trial counsel should have told him that he probably

 could have continued to practice medicine if he entered a guilty

 plea to a misdemeanor.      See generally id.     Turner also

 maintained that trial counsel should have objected to the

 definition of “intimidation” in the jury instructions.           See

 generally id.    Turner contended that his motion was timely

 because it was filed less than a year after the deadline for

 filing a certiorari petition with the Supreme Court had passed.

 Id. at 1228.

 8
   While his appeal was pending, Turner moved to modify his
 supervised release conditions and also for “bail pending
 appeal.” This court noted that Turner was not incarcerated, so
 it made no sense for him to seek “bail.” This court declined to
 remove the location monitoring condition. This court also
 addressed Turner’s argument that the portion of his appeal
 challenging the intimidation instruction was raising a
 substantial question of law likely to result in reversal or a
 new trial. This court disagreed, noting that Turner was
 overlooking the distinction between how a defendant’s action
 affected a flight attendant’s mental state and what the effect
 on the flight attendant’s behavior was. ECF No. 85. This issue
 is discussed in detail later in this order.
                                     20
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 21 of 84   PageID #:
                                   1207


             Turner, however, had not met one of the other basic

 prerequisites for filing a § 2255 motion: he was not in custody.

 See ECF No. 138.     Turner had moved for the early termination of

 his probation while his appeal was still pending, and this court

 had granted his motion on January 28, 2019.         Id. at 1524-25.

 Because Turner could not be said to be in custody at the time he

 filed his § 2255 motion, this court dismissed that motion.            Id.

 at 1526-28.

             In response to Turner’s concerns that “dismissing his

 § 2255 motion on ‘custody’ grounds mean[t] that he never had an

 opportunity to seek relief from this court under that statute

 because his ‘custody’ ended while his appeal was pending,” this

 court noted that its ruling did not leave Turner without a

 remedy:

             Turner himself recognizes that he is not
             without a remedy. He may bring a coram
             nobis petition, which is designed as a way
             to seek relief long after a sentence has
             been fully served. In fact, Turner has
             attempted to present a coram nobis petition
             to this court. This court struck the
             petition because, among other things, it was
             longer than permitted by local court rules
             or any court order. However, this court has
             invited Turner to file a new coram nobis
             petition complying with court rules.

 Id. at 1529.

             Once this court declined to issue a certificate of

 appealability with respect to its order dismissing Turner’s


                                     21
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 22 of 84    PageID #:
                                   1208


 § 2255 motion, Turner sought a certificate of appealability from

 the Ninth Circuit, which similarly declined his request.             Turner

 then proceeded with the present coram nobis motion.

             Turner largely repeats the assertions raised in his

 unsuccessful § 2255 motion.       He focuses on two main arguments:

 (1) trial counsel should have advised him that a misdemeanor

 conviction would likely allow him to maintain his Texas medical

 license, and (2) this court’s jury instruction defining

 “intimidation” was erroneous.       With respect to the second

 contention, Turner provides two alternative theories of

 ineffective assistance.      He contends that the instruction was

 incorrect, and his trial counsel was ineffective in agreeing to

 it.   If, on the other hand, the instruction was correct, he

 maintains that counsel should have told him, before he rejected

 the plea deal, that he was almost certain to be convicted.

             M.   Evidentiary Hearing on Coram Nobis Motion.

                  1.    Testimony at the Hearing.

             As discussed in greater detail later in this order,

 several of Turner’s arguments depend on his assertion that, had

 counsel had not been ineffective, Turner would have accepted the

 Government’s plea offer.      In other words, to prevail on his

 claim that counsel was ineffective in failing to advise him

 about the difference between the effect of a misdemeanor

 conviction and the effect of a felony conviction on his Texas

                                     22
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 23 of 84   PageID #:
                                   1209


 medical license, Turner must show that, had he been properly

 advised, he would have accepted the plea agreement requiring him

 to plead guilty to assault, a misdemeanor.         Similarly, to

 prevail on his claim that, if the intimidation instruction was

 correct, trial counsel should have told him that he was almost

 certain to be convicted, Turner must show prejudice by

 demonstrating that, to avoid certain conviction, he would have

 accepted the plea agreement.       Because the issue of whether

 Turner would have accepted the plea agreement implicated

 Turner’s credibility, this court held an evidentiary hearing.

 During the hearing conducted on July 30, 2021 and August 11,

 2021, the court heard testimony from Dan Lype (Turner’s expert

 on Texas medical licensing issues), Benjamin Ignacio (Turner’s

 trial counsel), and Turner himself.

             Lype.   Turner called Lype, an expert on Texas

 administrative law relating to medical licenses, see ECF No.

 198, PageID # 2151, to establish that, had Turner accepted the

 plea deal requiring him to plead guilty to assault (a

 misdemeanor), he likely would have been allowed to keep his

 Texas medical license.      Turner has not yet gone through any

 Texas administrative proceeding relating to his felony

 conviction in the present case, but Lype explained that, in

 Texas, a felony conviction has a much more serious impact on a

 doctor’s ability to practice medicine than a misdemeanor

                                     23
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 24 of 84    PageID #:
                                   1210


 conviction.    According to Lype, the board of medicine is

 required to revoke the license of any physician convicted of a

 felony.    Id. at 2154.    That process begins with a temporary

 suspension, which occurs almost immediately after the board

 learns about a felony.      Id. at 2157.     The temporary suspension

 remains in place until the board completes the revocation

 process.    See id.   Once the board issues a final revocation

 order, a physician must wait for a year before filing a petition

 for reinstatement.     Id. at 2158.

             Lype acknowledged that the board has the discretion to

 “probate” a revocation order, thereby permitting a doctor to

 continue to practice.      Id. at 2178-80.    The board’s exercise of

 its discretion, however, is both inconsistent and heavily

 dependent on the board members assigned to the case.          Id.     In

 general, a decision to probate a revocation is “extremely rare.”

 Id. at 2201.    Lype said he had been able to obtain probated

 revocations only in cases involving physicians caught using

 drugs.    Lype opined that in such cases the board was “more

 understanding because they view that as more of . . . a disease

 . . . [or] a chemical dependency process that can be treated . .

 . and monitored through drug testing.”         Id.

             In contrast, revocation of a medical license is not

 mandatory when a physician has a misdemeanor conviction.             In

 such cases, the board retains discretion, and the board usually

                                     24
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 25 of 84     PageID #:
                                   1211


 does not choose to revoke the license of a physician found

 guilty of a misdemeanor.      Id. at 2174.     Lype believed that, if

 Turner had been convicted of a misdemeanor, it would have been

 extremely unlikely that he would lose his license.          Id.

             On cross-examination, however, Lype acknowledged that

 there were some similarities between how the board handled

 felony convictions and misdemeanor convictions.          In the felony

 context, the board has the discretion to probate any revocation,

 and in the misdemeanor context, the board retains the discretion

 to revoke a physician’s license.         In either case, the board

 would “consider[] the underlying facts as detailed by court and

 investigative documents and potentially an interview or

 discussion with the defendant.”       Id. at 2186.

             Of course, the board can only act once it finds out

 about a conviction.     In Texas, doctors do not have to report

 criminal convictions immediately.        Instead, doctors must notify

 the board when they renew their licenses.         See ECF No. 198,

 PageID # 2154-56.     If a doctor, for whatever reason, does not

 file an application for renewal, the license is cancelled after

 a year.    Id. at 2163.    In this case, Turner decided not to renew

 his Texas license, possibly worried that it would be revoked if

 he reported his felony conviction.         See id. at 2164-65.       His

 license was therefore automatically cancelled on June 1, 2020.

 Id. at 2165.

                                     25
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 26 of 84   PageID #:
                                   1212


             Turner has recently applied for relicensure.         If a

 physician with a felony conviction applies for relicensure, the

 medical board is not required to automatically suspend his

 license if it approves his application.        Thus, by choosing to

 let his license lapse and then applying for relicensure, Turner

 has avoided the mandatory revocation flowing from a felony

 conviction.9

             However, a felony conviction has consequences even in

 the relicensure process.      A physician with a felony conviction

 is often asked to appear before the licensure committee, and the

 board members usually meet with the physician to discuss the

 conviction.    Id. at 2169.    In some cases, the board denies

 relicensure applications from physicians who have been convicted

 of felonies.    Id. at 2169-70.     A misdemeanor conviction can also

 present an obstacle, but Lype opined that a physician with a

 misdemeanor conviction is much less likely to have to meet with

 the committee or to have his relicensure application denied.

 Id. at 2171-72.     Again, however, Lype acknowledged that, whether

 with a felony or a misdemeanor, the board would consider the

 9
   This court does not have a sufficient record to determine
 whether Turner was deliberately attempting to avoid mandatory
 reporting in Texas while waiting out the period for his Texas
 license to lapse. He may have been doing that, or he may have
 at the time just assumed that he could never practice in Texas
 again. In any event, following his conviction in the present
 case, Turner obtained a license in New York, where he has been
 practicing for what he testified was substantially lower
 compensation.
                                     26
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 27 of 84   PageID #:
                                   1213


 facts underlying a conviction before reaching a decision.            Id.

 at 2188.

             Ignacio.   Turner also elicited testimony from his

 trial attorney, Benjamin Ignacio.        Ignacio’s testimony focused

 on Turner’s rationale for rejecting the plea deal offered by the

 Government.    As a general matter, Ignacio indicated that Turner

 was driven by two considerations.        First, Turner wanted to do

 everything he could to avoid losing his Texas medical license.

 Second, Turner felt that the charges against him were unfair,

 and he wanted his day in court to clear his name.          ECF No. 198,

 PageID # 2257.

             Ignacio acknowledged that Turner told him that his

 medical license was “very important to him,” and that they

 discussed that topic frequently.         Id. at 2129.   According to

 Ignacio, he did not personally provide Turner with legal advice

 about the impact of a conviction on his ability to practice

 medicine in Texas.     See, e.g., id. at 2131-33.       Instead, he says

 that he told Turner that it was Turner’s responsibility to

 investigate that topic.      Id.   Ignacio says he suggested Turner

 contact a licensing attorney in Texas, the Texas medical board,

 or Texas’s version of Hawaii’s regulated industries board.             Id.

 at 2133.    Ignacio assumed that Turner had in fact conducted his

 own inquires, and Ignacio therefore accepted Turner’s

 representations that even a misdemeanor conviction would

                                     27
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 28 of 84   PageID #:
                                   1214


 intolerably jeopardize his Texas medical license.          Id. at 2137-

 39.

             Ignacio also emphasized that Turner was motivated by

 the certainty that he had done no wrong.         Id. at 2240 (“It was

 clear he didn’t think he did anything wrong.”); see also id. at

 2256.   When confronted with evidence of wrongdoing, Turner

 seemed to Ignacio to minimize it or reject it.         For instance,

 Turner “insisted” on telling Ignacio that the incident aboard

 the American Airlines flight “wasn’t that bad and his behavior

 wasn’t that bad.”     Id. at 2116.    Similarly, when confronted with

 adverse testimony in the law enforcement reports, Turner

 “dismissed” and “reject[ed]” that testimony.         Id. at 2122.

 Indeed, Ignacio recalled that Turner indicated that all of the

 other witnesses were either “lying or exaggerating.”          Id. at

 2228; see also id. at 2256-57.

             According to Ignacio, Turner therefore believed that

 the Government had wronged him by bringing charges against him,

 causing him to want to go to trial to “tell [his] story.”            Id.

 at 2228; see also id. at 2240.       In other words, Turner “wanted

 his day in court.”     Id. at 2137-38.

             For these reasons, Ignacio did not think it likely

 that Turner would have accepted the Government’s plea deal even

 had Turner known about the different possible effects of

 misdemeanor and felony convictions.        Ignacio noted that, at a

                                      28
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 29 of 84    PageID #:
                                   1215


 change of plea hearing, Turner would have had to participate in

 an extensive colloquy involving a recitation of the facts and a

 demonstration of acceptance of responsibility.         Ignacio said he

 “did not think [that] would be easy” for Turner.          Id. at 2262.

 Ignacio did, however, acknowledge that he could have explored an

 alternative plea deal in which the Government introduced new

 assault charges based on acts that Turner could have agreed he

 had committed.     Id. at 2283.

             Ignacio also addressed his pretrial investigation.

 Ignacio testified that, after he reviewed the FBI reports, he

 contacted private investigators to discuss whether it would be

 possible to locate other passengers who had witnessed the

 incident.    The investigators told him that “it would involve

 travel or at least long distance work.”          Id. at 2222.   He told

 Turner that pursuing that inquiry would “be an additional

 expense,” and he was left with the “sense [that] he didn’t want

 to spend the money on it.”        Id. at 2223.

             That decision did not concern Ignacio, because he

 “wasn’t optimistic about finding witnesses who would corroborate

 Dr. Turner’s version [of events].”        Id. at 2224.    The FBI had

 interviewed a number of witnesses, who all generally told the

 same story, which was unhelpful to Turner.          Id. at 2225.

 Ignacio therefore engaged in an “ongoing conversation” with

 Turner about the “inculpatory nature of the evidence.”             Id. at

                                      29
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 30 of 84   PageID #:
                                   1216


 2240; see also id. at 2128.       Despite Ignacio’s warnings, Turner

 insisted on going to trial, which was a “personal decision going

 against [Ignacio’s] advice.”       Id. at 2128.

             Finally, Ignacio briefly discussed his decision to

 agree to the Government’s jury instruction on the intimidation

 element of the interference charge.        He explained that, after

 receiving the proposed instruction from the Government, he

 thought he would have compared the Government’s proposal to the

 Eleventh Circuit pattern instruction, which the Government

 cited.    Id. at 2099.    He also said he would have checked to

 confirm that there was not a pattern Ninth Circuit instruction

 on the same issue.     He said that he did not conduct further

 research.    Id.

             In his direct criminal appeal, Turner had maintained

 that Ignacio provided ineffective assistance in agreeing to the

 proposed instructions on intimidation.        At oral argument before

 the Ninth Circuit, the Government responded by asserting that

 the record was not sufficiently developed to allow the court to

 rule on that argument and that Ignacio may have had a strategic

 reason for agreeing to the instruction.        ECF No. 148-9, PageID #

 1753.    During the coram nobis hearing, Ignacio said he had no

 such strategic reason.      ECF No. 198, PageID # 2108.      Other than

 that testimony, the record before this court is no better than

 the record that was before the Ninth Circuit when it declined to

                                     30
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 31 of 84    PageID #:
                                   1217


 rule on the legal issue of whether Ignacio was ineffective in

 agreeing to the intimidation instruction.           See Turner, 754 F.

 App’x at 665 (“We decline to reach Turner’s ineffective

 assistance claim because the record is not sufficiently

 developed to properly evaluate the issue.”).

             Turner.   Turner’s own testimony was consistent with

 Ignacio’s in some respects, but there were also areas of clear

 disagreement.    Turner, like Ignacio, indicated that, in

 considering the plea deal the Government offered him, he had two

 primary concerns.     He wanted to avoid prison time, as “nobody

 wants to go to jail.”      ECF No. 204, PageID # 2374.      His other

 concern was the impact that a conviction would have on his

 ability to practice medicine in Texas.        Id.    Based on those

 considerations, Turner testified that, if only he had known

 about three specific matters, he would have accepted the plea

 deal offered by the Government and would have been willing to

 plead guilty to a misdemeanor assault charge.

             First, Turner stated that he would have entered a

 misdemeanor guilty plea if he had known that, as Dan Lype

 testified, a misdemeanor was unlikely to have a significant

 impact on his Texas medical license.10       According to Turner, he

 had believed that, whether convicted of a misdemeanor or a

 10
   It appears that Turner believed that with a guilty plea he
 would avoid incarceration. See Def’s Ex. 24 at 1 (“Under this
 deal, you would avoid incarceration.”).
                                     31
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 32 of 84   PageID #:
                                   1218


 felony, he “wouldn’t be able to practice medicine . . . for a

 period of time, and that’s not good.”        Id. at 2376-77.     Turner

 also said he had thought that at trial he had a good chance of

 prevailing on the felony charge of interfering with a flight

 attendant, and that he was somewhat more likely to be convicted

 of the assault charges.      Id. at 2405; see also id. at 2362.

 Turner said that that he would have “accepted the Government’s

 plea” if he had had “the information that Mr. Lype testified

 to.”     Id. at 2381-82.

              In this regard, Turner indicated that Ignacio misled

 him by suggesting that accepting the plea deal would probably

 prevent him from practicing medicine.        According to Turner, when

 he told Ignacio that either a felony or a misdemeanor conviction

 would prevent him from practicing medicine, Ignacio “said, well,

 okay, I’ll check.”     Id. at 2377-78.     Turner did not explicitly

 follow up on that issue with Ignacio.        Id. at 2379.    However,

 Turner “took him for his word,” and “assumed he checked.”            Id.

 Contradicting Ignacio, Turner stated that Ignacio never told him

 to contact a licensing attorney in Texas, the Texas medical

 board, or Texas’s version of Hawaii’s regulated industries

 board.     Id. at 2379-80.

              Second, Turner stated that he would have accepted the

 Government’s plea deal if he had known the language of the jury

 instruction defining “intimidation.”        Id. at 2362, 2383.

                                     32
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 33 of 84    PageID #:
                                   1219


 Examining the jury instruction, Turner said that the language

 made him almost certain to be convicted, because he knew that he

 had caused Goralska to do something that she would not otherwise

 have done.     Id. at 2352-53.    He testified in the coram nobis

 evidentiary hearing that he would have accepted the Government’s

 plea deal if he had known how the jury instructions defined

 “intimidation,” given his “big fear” of going to prison.             Id. at

 2383.

              Third, Turner stated that Ignacio did not conduct an

 adequate pretrial investigation.         According to Turner, Ignacio

 never asked him to pay for a private investigator.          Turner said

 that, if Ignacio had asked, Turner would have made the necessary

 payments.    ECF No. 204, PageID # 2392-93.       Turner also stated

 that Ignacio never showed him the statements given to the FBI by

 two passengers seated across the aisle from him on the plane.

 Id. at 2393-94.     The two passengers were not witnesses at trial,

 but, in their statements to the FBI, echoed trial witnesses in

 saying that Turner initiated the confrontation with C.M. and

 R.A. and acted aggressively and violently throughout the

 incident.    Def’s Ex. 75 at 1-4.     One of the passengers stated

 that she was “very scared of Turner and his ongoing violent

 outbursts,” and that she was afraid that Turner was going to

 “pull out a gun and start shooting people.”         Id.   Turner

 testified during the coram nobis hearing that if he had known

                                     33
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 34 of 84   PageID #:
                                   1220


 about those statements, he would have accepted the plea deal

 because the reports “[did]n’t sound good.”         ECF No. 204, PageID

 # 2394.

                   2.   Credibility.

              To the extent Turner and Ignacio provided conflicting

 testimony at the hearing, this court must determine which

 witness was credible.      In that regard, the court makes the

 following findings.

              Ignacio’s Credibility.       This court finds Ignacio’s

 testimony to be credible.      That conclusion is based on several

 considerations, including Ignacio’s demeanor at the hearing, his

 statements, and his honesty when confronted with difficult

 questions.    Throughout the hearing, Ignacio appeared confident,

 calm, and thoughtful, although he did become emphatic when

 defending his own presentation of Turner’s case at trial.

 He was candid when he did not remember important details or when

 his own testimony painted him in a bad light.         For instance, he

 frankly admitted that he “evaded” Turner’s present counsel and

 refused to provide him with Turner’s file promptly because he

 was embarrassed that the file was in such poor condition.            ECF

 No. 198, PageID # 152.      This court credits Ignacio’s testimony.

              Turner’s Credibility.    In contrast, this court finds

 that, on several crucial issues, Turner lacks credibility.            This

 court is not saying that Turner deliberately said things he knew

                                      34
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 35 of 84   PageID #:
                                   1221


 to be untrue.    Rather, Turner, who openly admitted that he was

 desperate to have the felony conviction wiped from his record,

 see, e.g., ECF No. 204, PageID # 2490, appeared to be influenced

 by having heard from his attorney what he needed to prove to

 prevail.    Consciously or unconsciously, Turner seemed to the

 court to shape his testimony to meet the governing legal

 standard.    This court bases this conclusion on several

 considerations.

              First, as background, this judge was present at

 Turner’s trial and observed everything that the jury saw.            In

 particular, this court noticed that Turner was engaged and

 attentive.    From time to time, Turner initiated discussions with

 his attorney.    This occurred most often when other witnesses

 were testifying.     The reason the trial judge recalls this is

 that Turner was sometimes unusually agitated, hastily and

 forcefully moving close to his attorney to begin whispered

 conversations.     Turner, in short, appeared very involved in his

 own defense.    This undermines statements he made about having

 been unaware of certain matters that occurred during trial,

 particularly with respect to a conference on jury instructions.11


 11
   In a motion to strike and bar consideration of certain matters,
 Turner has argued that, even though this judge is the finder of
 fact on the present coram nobis motion, this judge cannot
 consider her own observations at trial in resolving his coram
 nobis. This court disagrees. None of the cases cited by Turner
 involved a court considering what was observed at trial in
                                     35
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 36 of 84   PageID #:
                                   1222


             Second, on several issues, Turner made statements that

 he apparently believed were helpful to his legal arguments, but

 that were plainly contradicted by the record.         For instance:

                At the evidentiary hearing, Turner stated that when
                 he heard the jury instruction defining
                 “intimidation,” he “couldn’t believe what [he] was
                 hearing.” As the instructions were read to the
                 jury, he “thought [he] was basically going to be
                 convicted” because, given the testimony at trial, he

 deciding a postconviction motion. See, e.g., United States v.
 Blanchard, 542 F.3d 1133, 1146-52 (7th Cir. 2008) (holding that
 the trial court erred by placing statements made by the judge at
 a suppression hearing before the jury as “judicial testimony”);
 United States v. Nickl, 427 F.3d 1286, 1292-93 (10th Cir. 2005)
 (holding that the trial court erred by providing jurors with
 factual information about a plea hearing); United States v.
 Lewis, 833 F.2d 1380, 1385 (9th Cir. 1985) (holding that the
 trial court erred in considering the judge’s own observations
 about the effects of an anesthetic in deciding a suppression
 motion). This court is not required to ignore its own
 observations of Turner in the very matter that is at issue in
 Turner’s coram nobis motion.

      In Murray v. Schriro, 882 F.3d 778, 819-22 (9th Cir. 2018),
 a habeas case challenging an Arizona murder and robbery
 conviction, the Ninth Circuit found no impropriety in having a
 state trial judge preside over a postconviction proceeding after
 the judge had noted his own recollection about defense counsel’s
 behavior, a matter in issue during the postconviction
 proceeding. The Ninth Circuit recognized that a trial judge’s
 “unique knowledge of the trial court proceedings renders him
 ‘ideally situated’ to review the trial court proceedings.” Id.
 at 821 (quoting Schriro v. Landrigan, 550 U.S. 465, 476 (2007)).
 As is the case here, that judge’s “‘knowledge and the opinion it
 produced were properly and necessarily acquired in the course of
 the proceedings.’” Id. (quoting Liteky v. United States, 510
 U.S. 540, 551 (1994)). The motion to strike and bar
 consideration is denied. But, even if the court does not
 consider its own observations at trial, this court would still
 find that Turner lacked credibility during the coram nobis
 evidentiary hearing.



                                     36
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 37 of 84   PageID #:
                                   1223


                 was “basically guilty.” ECF No. 204, PageID # 2351-
                 54. However, shortly after he was convicted, he
                 told a probation officer that he believed he had not
                 “been convicted yet” because the “evidence was just
                 so lacking and contradictory that [he] honestly
                 believe[d] that” this judge would “throw it out.”
                 Def’s Ex. 63, at 1. While Turner did, at some
                 point, come to have concerns about the intimidation
                 instruction, see ECF No. 64, it does not appear that
                 he believed that he was certain to be convicted
                 before the jury issued its verdict.

                At the hearing, Turner stated that he did not have
                 Ignacio’s “advice on whether to testify” at trial.
                 ECF No. 204, PageID # 2474-75. However, at trial,
                 he explicitly stated that he “ha[d] a chance to
                 discuss with [his] lawyer [his] right to be silent
                 and [his] right to testify,” and that he
                 “voluntarily, with the advice of [his] lawyer”
                 decided to testify. ECF No. 97, PageID # 940-41.

                At the hearing, Turner stated that was not given the
                 option of participating in an off-the-record
                 conference settling jury instructions. ECF No. 204,
                 PageID # 2502. At trial, however, Ignacio waived
                 Turner’s presence at that conference while Turner
                 was standing next to him. See ECF No. 95, PageID #
                 660-62; see also ECF No. 97, PageID # 993-95.
                 Hearing Ignacio waive his presence, Turner was
                 clearly on notice of a jury instruction conference
                 that he could have attended.

             Turner contests the final point.       He insists that

 there is no contradiction between his testimony at the coram

 nobis evidentiary hearing and the trial record.          See generally

 ECF No. 212.     This court disagrees.     At the hearing, Turner

 testified unequivocally that he was not present for the off-the-

 record conference because “Ben just told me it was time to go to

 lunch,” and that he “didn’t know he was invited” to the

 conference.     ECF No. 204, PageID # 2502.      In fact, the record

                                     37
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 38 of 84     PageID #:
                                   1224


 indicates that the reason Turner was not present has nothing to

 do with lunch and instead resulted from the express waiver of

 his presence.

             Moreover, the trial transcript clearly shows that this

 court discussed whether Turner would exercise his right to

 attend the conference while Turner himself was present.              ECF No.

 95, PageID # 660-62.      It would have been consistent with

 Turner’s attentiveness during trial for him to speak up had he

 wanted to attend a conference his attorney was waiving his

 presence at.    The transcript indicates no interval between the

 judge’s inquiring about whether Turner wanted to be present and

 Ignacio’s statement that “[w]e will waive his presence.              Id.,

 PageID # 661.    Because this court had also indicated that “you

 can tell me tomorrow,” Ignacio’s ready response suggests that he

 did not need the evening to discuss the matter with Turner,

 presumably having already discussed it after the court’s earlier

 statements about its procedures.         Here, Turner very much appears

 to have shaped his testimony to support his legal arguments.12


 12
   Turner’s counsel maintains that there is a contradiction
 between two different instances in which this court explained
 its procedures for settling jury instructions. See ECF No. 212,
 PageID # 2602-03. Turner’s counsel is mistaken. At a pretrial
 conference that Turner did not attend, this court explained that
 it would hold an off-the-record conference if there were going
 to be extensive disputes about the instructions. ECF No. 92,
 PageID # 450. This court also asked at that pretrial
 conference, “Does the defendant wish to be present for the
 settling of jury instructions? Because if the defendant does
                                     38
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 39 of 84   PageID #:
                                   1225


              Third, this court considers Turner’s demeanor during

 the evidentiary hearing.      During his testimony, Turner appeared

 evasive and agitated; he frequently interrupted himself,

 stopping and restarting sentences.        Possibly, this is Turner’s

 typical manner of speaking, but it also appeared that he was so

 anxious to correct what he viewed as an injustice he had

 suffered that his anxiety interfered with the accuracy of his

 testimony.    In short, this court was left with the distinct

 impression that Turner was saying what he thought he had to say

 to obtain coram nobis relief, not actually recalling events

 clearly.

              Specific Credibility Findings.      This court finds that

 Turner lacked credibility in four specific areas.          First, this

 court does not believe Turner’s statement that he would have

 accepted the plea deal if, ahead of trial, he had read the FBI’s

 summaries of the statements made by two passengers sitting

 across from him.     Turner says Ignacio failed to show him those



 want to do that, it can still happen on the same schedule, but
 then I won’t do it off the record.” Id. at 451. During the
 coram nobis evidentiary hearing, this judge referred to her
 practice of holding off-the-record jury instruction conferences
 unless the defendant wished to be present. ECF No. 204, PageID
 # 2508. There is no contradiction. At the pretrial conference,
 this court was simply describing two different considerations
 that affected whether it conducted discussion on or off the
 record. One or both could be in issue. Although it remarked on
 both considerations during the pretrial conference, this court
 referred to only the one relevant consideration during the coram
 nobis hearing. That creates no inconsistency.
                                     39
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 40 of 84   PageID #:
                                   1226


 summaries.    But it is only recently that Turner has expressed

 concern about those passengers’ statements that he had been

 unnecessarily violent and aggressive.        That is, in saying that

 he would have accepted the proposed plea deal involving a

 misdemeanor had Ignacio shown him the summaries, Turner is

 articulating a relatively new position.        ECF No. 204, PageID #

 2394.   Earlier, his attorneys had suggested that those

 passengers might have provided testimony helpful to Turner, and

 that trial counsel had been ineffective in failing to track them

 down to interview them.      ECF No. 177, PageID # 1920.

              As it turns out, those passengers declined to speak

 with Turner’s present counsel upon being contacted by the

 Government pursuant to this court’s order in connection with the

 coram nobis motion.     ECF No. 180.     It is not clear that Ignacio

 would have fared better before trial.        This court understands

 that Turner’s present counsel had to make the best of the

 situation when stymied in his attempt to contact those

 passengers.    But, in moving from arguing that Ignacio was

 ineffective in having failed to interview them to contending

 that those passengers’ statements would have caused Turner to

 plead guilty, Turner is creating more than a disconcerting shift

 in approach.    The positions are wildly inconsistent.

              Nor can Turner’s testimony be reconciled with his

 adamant refusal to give credit to any testimony that painted him

                                     40
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 41 of 84   PageID #:
                                   1227


 in a negative light.      When the FBI case agent believed other

 witnesses’ versions of events, Turner filed a complaint with the

 FBI.   When Ignacio discussed the inculpatory nature of other

 witnesses’ testimony, Turner insisted that his own version of

 events was correct.     Even after the jury found him guilty,

 Turner still refused to accept the weight of the testimony

 against him.

             Knowing that several trial witnesses were going to say

 that he had acted aggressively, Turner rejected or minimized

 their testimony.     His present contention that he would have

 changed his mind if he had known about two witnesses who

 disagreed with him is wholly incredible.         It is an excellent

 example of how, consciously or unconsciously, Turner tailored

 his testimony at the evidentiary hearing to support the legal

 arguments his attorneys ultimately decided to make on his

 behalf.

             Second, this court questions Turner’s claims that

 Ignacio volunteered to check on the effect that a misdemeanor

 conviction would have on Turner’s ability to practice medicine.

 Turner’s demeanor during the evidentiary hearing causes the

 court to doubt Turner’s recollections in this regard, as Turner

 consistently appeared to have been influenced by his

 understanding of what he needed to prove to establish that

 Ignacio was ineffective.

                                     41
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 42 of 84   PageID #:
                                   1228


             Finally, Turner testified that he would have accepted

 the proposed plea deal if he had known two specific facts: (1)

 that a misdemeanor conviction was much less likely to have a

 serious impact on his ability to practice medicine in Texas, and

 (2) that the court would give the agreed-upon definition of

 “intimidation.”     This court finds that both statements lack

 credibility.     Because those findings go to the heart of this

 motion, they are addressed in much greater detail below, after a

 discussion of the pertinent legal context.

 III.        ANALYSIS.

             A.    A Writ of Coram Nobis Seeks Extraordinary Relief.

             The 1946 amendments to Rule 60(b) of the Federal Rules

 of Civil Procedure abolished several common law writs, including

 the writ of coram nobis. See Doe v. I.N.S., 120 F.3d 200, 202

 (9th Cir. 1997).     In United States v. Morgan, 346 U.S. 502, 511

 (1954), the Supreme Court held that, despite that abolition,

 district courts still retained limited authority to issue common

 law writs, including writs of coram nobis in collateral criminal

 proceedings.     See also 28 U.S.C. § 1651(a) (“The Supreme Court

 and all courts established by Act of Congress may issue all

 writs necessary or appropriate in aid of their respective

 jurisdictions and agreeable to the usages and principles of

 law.”).



                                     42
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 43 of 84   PageID #:
                                   1229


             The common law writs survive “only to the extent that

 they fill ‘gaps’ in the current systems of postconviction

 relief.”    United States v. Valdez-Pacheco, 237 F.3d 1077, 1079

 (9th Cir. 2001).     “[T]he writ of coram nobis is a highly unusual

 remedy, available only to correct grave injustices in a narrow

 range of cases where no more conventional remedy is applicable.”

 United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007).

 The writ is “extraordinary, used only to review errors of the

 most fundamental character.”       Id. (quotation marks and citations

 omitted); see also Carlisle v. United States, 517 U.S. 416, 429

 (1996) (“[I]t is difficult to conceive of a situation in a

 federal criminal case today where a writ of coram nobis would be

 necessary or appropriate.” (quotation marks, brackets, and

 citation omitted)).     Errors are of the most fundamental

 character when they render a proceeding invalid.          See

 Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987).

             Unlike claims under 28 U.S.C. § 2255, which applies

 only when convicted defendants are in “custody,” the writ of

 coram nobis allows a defendant to attack a conviction when the

 defendant has completed a sentence and is no longer in custody.

 See Matus-Leva v. United States, 287 F.3d 758, 761 (9th Cir.

 2002) (holding that a prisoner who is in custody may seek relief

 under § 2255, not under the writ of coram nobis); Estate of

 McKinney v. United States, 71 F.3d 779, 781 (9th Cir. 1995).            It

                                     43
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 44 of 84   PageID #:
                                   1230


 “provides a remedy for those suffering from the lingering

 collateral consequences of an unconstitutional or unlawful

 conviction based on errors of fact and egregious legal errors.”

 McKinney, 71 F.3d at 781.

             To qualify for coram nobis relief, a petitioner must

 establish all of the following:

             (1) a more usual remedy is not available;
             (2) valid reasons exist for not attacking
             the conviction earlier; (3) adverse
             consequences exist from the conviction
             sufficient to satisfy the case or
             controversy requirement of Article III; and
             (4) the error is of the most fundamental
             character.

 Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987);

 accord Matus-Leva, 287 F.3d at 760 (same); McKinney, 71 F.3d at

 781-82 (same).     “Because these requirements are conjunctive,

 failure to meet any one of them is fatal.”         Matus-Leva, 287 F.3d

 at 760.

             The Government concedes that Turner has satisfied the

 first (unavailability of a more usual remedy) and third

 (existing adverse consequences) prongs, although it notes that

 Turner has not made a strong showing of adverse consequences.

 ECF No. 176, PageID # 1878.       The Government contends that Turner

 has failed to satisfy the second (reason for not attacking the

 conviction earlier) and fourth (error of the most fundamental

 character) requirements.      Id.


                                     44
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 45 of 84   PageID #:
                                   1231


              B.   Turner has At Least One Valid Reason for
                   Not Having Attacked His Conviction Earlier.

              Under the second requirement, Turner must justify his

 failure to pursue the arguments in his coram nobis petition

 earlier.    “[W]hether a petitioner can reasonably raise a claim

 is determinative of whether delay is justified.”          United States

 v. Kroytor, 977 F.3d 957, 961 (9th Cir. 2020) (emphasis in

 original).    “That is, where petitioners reasonably could have

 asserted the basis for their coram nobis petition earlier, they

 have no valid justification for delaying pursuit of that claim.”

 Id.   “If, however, petitioners did not have a reasonable chance

 to pursue their claim earlier due to the specific circumstances

 they faced, delay during the time when such circumstances

 existed may be justified.”      Id.    Thus, Turner must demonstrate

 that he could not have reasonably advanced his detailed

 ineffective assistance claim in prior proceedings, such as on

 direct appeal or as a part of an earlier postconviction

 petition.     See United States v. Riedl, 496 F.3d 1003, 1006 (9th

 Cir. 2007) (holding that the petitioner could not satisfy the

 second requirement because she conceded she could have asserted

 her claims on direct appeal or in a 28 U.S.C. § 2255 motion).

                   1.   Turner Could not have Raised His Claims on
                        Direct Appeal.

              Turner first maintains that his ineffective assistance

 of counsel claims do not “appear on the record and could not

                                       45
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 46 of 84   PageID #:
                                   1232


 [have been] raised on direct appeal.”        ECF No. 182, PageID #

 1941.   This court agrees.     Turner’s claim that trial counsel

 failed to advise him that a felony conviction could cause him to

 lose his medical license would not have been evident from the

 appellate record.     See United States v. Ross, 206 F.3d 896, 900

 (9th Cir. 2000) (“We review ineffective assistance claims on

 direct appeal under two circumstances: (1) when the record on

 appeal is sufficiently developed to permit review and

 determination of the issue, or (2) when the legal representation

 is so inadequate that it obviously denies a defendant his Sixth

 Amendment right to counsel.” (internal quotation marks

 omitted)).

              Moreover, Turner did argue on appeal that trial

 counsel had provided ineffective assistance by failing to object

 to the jury instruction defining intimidation.         The Ninth

 Circuit held that “the record is not sufficiently developed to

 properly evaluate the issue.”       Turner, 754 F. App’x at 665.

 Turner could not have raised his ineffective assistance of

 counsel claims on direct appeal.13


 13
   The Government does not argue otherwise. See ECF No. 167,
 PageID # 1880-82. This court notes that, with respect to the
 foundational legal issue of whether the instruction was
 erroneous, the record before this court is the same as the
 record before the Ninth Circuit. The Ninth Circuit held that,
 if the instruction was erroneous, any error would have been
 invited by Turner. With respect to the alleged ineffective
 assistance of counsel in proposing the instruction, the Ninth
                                     46
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 47 of 84   PageID #:
                                   1233


                  2.     Turner has Valid Reasons for Not Filing an
                         Earlier Postconviction Petition.

             Turner must also justify his failure to advance his

 claims of ineffective assistance in an earlier postconviction

 petition.    This court entered judgment against Turner on June 9,

 2017, see ECF No. 61, and the Ninth Circuit issued its opinion

 affirming that judgment on February 27, 2019.         ECF No. 114.

 Turner nevertheless waited more than a year before filing his

 motion to vacate his conviction under 28 U.S.C. § 2255 on May 22,

 2020.   ECF No. 117.    It was only after the Government moved to

 dismiss that motion on the ground that Turner was no longer in

 custody that Turner filed his first coram nobis petition on June

 24, 2020.    ECF Nos. 125, 129.     After the court struck that

 petition for, among other things, the failure to comply with

 this court’s local rules, Turner filed the present motion on

 August 12, 2020.      In light of that history, Turner must, at the

 very least, explain why he did not challenge his conviction

 before May 22, 2020.

             As an initial matter, “a petitioner is not barred from

 seeking coram nobis relief simply because he could have sought

 relief while in custody but failed to do so.”         United States v.

 Kwan, 407 F.3d 1005, 1012 (9th Cir. 2005), abrogated on other


 Circuit had before it the Government’s suggestion that Ignacio
 had a strategic reason for agreeing to the instruction, a
 position that Ignacio rejected at the coram nobis evidentiary
 hearing.
                                     47
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 48 of 84   PageID #:
                                   1234


 grounds by Padilla v. Kentucky, 559 U.S. 356 (2010).          Thus, even

 if Turner could have filed a § 2255 motion before this court

 terminated his period of probation, that fact is not

 dispositive.    Id. (rejecting the Government’s argument that the

 petitioner was not eligible for coram nobis relief because he

 “could have filed a § 2255 motion while he was still in custody

 but failed to do so”).      Turner must be “given the opportunity to

 explain why he did not seek relief while in custody, and he is

 only barred from coram nobis eligibility if he fails to show

 that he had valid reasons for delaying.”         Id.

             Turner offers two reasons for his delay.        First, he

 appears to maintain that he could not have raised his claims

 earlier because trial counsel delayed providing the case file

 for a prolonged period.      See ECF No. 182, PageID # 1941; ECF No.

 147, PageID # 1582-83.      The court finds that assertion

 unpersuasive.    None of the ineffective assistance of counsel

 claims that Turner has raised depends on the information

 contained in his client file.       The bases of those claims were

 not hidden.    Turner did not need his file to know that trial

 counsel had not advised him that a felony conviction would cause

 him to lose his medical license.         Nor did he need his file to

 know that trial counsel failed to object to a purportedly

 erroneous jury instruction.       In fact, the jury instruction in

 issue was included in a set of jointly proposed instructions

                                     48
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 49 of 84   PageID #:
                                   1235


 that appeared in the court’s electronic case file, readily

 available to the public and to Turner’s sentencing counsel.            It

 was addressed in Turner’s motion for bail pending appeal and in

 his appellate briefs.      Because that jury instruction purportedly

 made it easier for the jury to convict Turner, trial counsel had

 no tactical reason for having agreed to it.         The file created by

 Turner’s trial counsel would not have assisted him in

 identifying these claims or prevented him from advancing them.14

             In fact, Turner raised the same arguments in his

 § 2255 motion, which he filed before receiving his file from

 trial counsel.     See generally ECF No. 117-1.      Trial counsel’s

 refusal to promptly provide Turner with his file therefore

 cannot justify Turner’s failure to file a postconviction motion

 more quickly.

             Turner’s second argument is more compelling.         Turner

 essentially argues that he did not file a postconviction motion

 earlier because his attorney provided him with bad advice.            This

 bad advice came not from trial counsel, but from counsel

 representing Turner on the present coram nobis motion.

 Specifically, Turner argues that he “filed a habeas petition


 14
    The one possible exception is Turner’s claim that counsel
 failed to conduct an adequate investigation. As discussed in
 detail below, however, to prevail on that claim Turner must
 identify some evidence that trial counsel should have discovered
 but did not. By definition, such evidence would not be located
 in counsel’s file.
                                     49
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 50 of 84   PageID #:
                                   1236


 within the timeframe provided by [AEDPA]” see ECF No. 182,

 PageID # 1940, and that his failure to file an earlier habeas

 petition was the “result of the advice provided to [Turner] by

 appellate counsel.” See id. at 1942 n.5.         That attorney says

 that he “calendared the due date for the Section 2255 Petition

 one year and ninety days after the denial of Dr. Turner’s direct

 appeal,” and that he “advised him of the deadline.”          ECF No.

 182-1, PageID # 1957.      “[B]ut for [that] incorrect advice, a

 Section 2255 Petition would have been filed by Dr. Turner prior

 to the termination of his probation.”        Id. at 1958.    In short,

 Turner’s attorney told him that he could pursue his ineffective

 assistance claims by filing a § 2255 motion on May 22, 2020.            Of

 course, that advice turned out to be wrong, because, by that

 point, Turner was no longer in custody and so was ineligible for

 § 2255 relief.

             The Ninth Circuit has held that “a delay was justified

 where . . . a petitioner delayed taking action due to misadvice

 from his attorney that he had no reason to know was erroneous.”

 Kroytor, 977 F.3d at 962.15      For instance, a coram nobis petition




 15
    In Kroytor, the Ninth Circuit did hold that “a lack of
 clarity in the law is not itself a valid reason to delay filing
 a coram nobis petition,” even though the court appeared to
 recognize that the delay was the fault of the defendant’s
 attorney. Id. at 962; see also id. at 963 (noting that the
 defendant’s “post-conviction attorney did not act with the
 necessary expediency”). Turner’s case does not involve a lack
                                     50
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 51 of 84     PageID #:
                                   1237


 is timely when “the petitioner was improperly advised by counsel

 not to pursue habeas relief.”       Riedl, 496 F.3d at 1007; accord

 Kwan, 407 F.3d at 1013-14 (holding that a delay was justified

 when postconviction counsel advised the petitioner not to file a

 habeas petition).     That rule applies here.      Turner’s attorney

 advised him not to pursue habeas relief earlier because the

 attorney believed that a petition filed by May 22, 2020, would

 be timely.    Turner’s delay was caused by “misadvice from his

 attorney that he had no reason to know was erroneous.”           His

 failure to file an earlier coram nobis petition is therefore

 justified for the purposes of the present order’s analysis of

 the second coram nobis factor.       Kroytor, 977 F.3d at 962.

              C.   Turner has not Shown that His Conviction was the
                   Result of Errors of the Most Fundamental
                   Character.

              Turner, however, does not satisfy the fourth coram

 nobis requirement.     He has failed to show that his conviction

 was caused by any error of the most fundamental character.

              Turner asserts that trial counsel’s ineffective

 assistance constitutes such an error.        The Ninth Circuit has

 held that Turner “may satisfy the fundamental error requirement

 by establishing that he received ineffective assistance of

 counsel.”     Kwan, 407 F.3d at 1014.     To do so, Turner must


 of clarity in the law. Rather, Turner asserts that his attorney
 affirmatively misled him.


                                     51
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 52 of 84   PageID #:
                                   1238


 satisfy the familiar standard set forth in Strickland v.

 Washington, 466 U.S. 668 (1984).         He “must prove 1) that his

 counsel’s performance fell below an objective standard of

 reasonableness, and 2) that the deficiency in his counsel’s

 performance prejudiced him.”       Kwan, 407 F.3d at 1014.

             Turner raises four separate ineffective assistance of

 counsel claims.     First, he contends that trial counsel performed

 deficiently during the plea-bargaining process because trial

 counsel did not tell him that a felony conviction would pose a

 greater threat to his medical license than a misdemeanor

 conviction.    ECF No. 147, PageID # 1586-91.       Second, Turner

 raises several claims of ineffective assistance that relate to

 the court’s jury instruction defining the element of

 intimidation.     Id. at 1593, 1596-1604.      Third, Turner maintains

 that trial counsel failed to conduct a reasonable investigation

 before advising Turner about the consequences of rejecting the

 government’s proposed plea.       Id. at 1592-94.    Fourth, Turner

 claims that trial counsel was ineffective because he failed to

 ask this court to issue a curative instruction telling the jury

 not to consider the evidence that the Government had introduced

 about the effect of Turner’s actions on the copilot.          Id. at

 1604-05.    Those claims all lack merit.




                                     52
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 53 of 84     PageID #:
                                   1239


                  1.    The Sixth Amendment does not Require
                        an Attorney to Advise a Defendant that a
                        Conviction may Affect a Professional
                        License.

             Turner first claims that trial counsel failed to

 advise him about the consequences of a felony conviction on his

 Texas medical license.      Turner says he would have entered a

 guilty plea to a misdemeanor had he understood the impact of a

 felony conviction.     See ECF No. 147, PageID # 1586-90.

 According to Turner, before he decided to reject the misdemeanor

 plea deal offered by the Government, he should have been advised

 that a felony conviction would increase the likelihood that he

 would lose his license.16     ECF No. 147, PageID # 1588-90.          But

 any impact on Turner’s medical license was a collateral

 consequence of his conviction, and trial counsel had no duty to

 advise Turner about that kind of possible consequence.           See

 United States v. Fry, 322 F.3d 1198, 1200 (9th Cir. 2003),

 abrogated in part by Padilla v. Kentucky, 559 U.S. 356 (2010).

             In Fry, the Ninth Circuit held that “counsel’s failure

 to advise a defendant of collateral immigration consequences of

 the criminal process does not violate the Sixth Amendment right

 to effective assistance of counsel.”        322 F.3d at 1200.        That

 conclusion rested on the well-established rule that “counsel’s

 16
    Some of Turner’s testimony suggested that Ignacio
 affirmatively misled him about the impact a conviction could
 have on his medical license. As discussed above, that testimony
 is not credible.
                                     53
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 54 of 84   PageID #:
                                   1240


 failure to advise a defendant of a collateral penalty is not

 objectively unreasonable and therefore does not amount to

 ineffective assistance.”      Id.; see also Torrey v. Estelle, 842

 F.2d 234, 237 (9th Cir. 1988) (“Failure to advise [a defendant]

 of a collateral penalty cannot be held to be below an objective

 standard of reasonableness.”).       Because “deportation is a

 collateral, not direct, consequence of the criminal process,”

 the Ninth Circuit held that attorneys did not have to provide

 advice on that issue.      Fry, 322 F.3d at 1200.

             After the Ninth Circuit decided Fry, the Supreme Court

 considered whether an attorney had “an obligation to advise [a

 defendant] that the offense to which he was pleading guilty

 would result in his removal from this country.”          Padilla, 559

 U.S. at 360.    The Supreme Court began by recognizing that

 several courts of appeal and many state supreme courts had held

 that “collateral consequences are outside the scope of

 representation required by the Sixth Amendment.”          Id. at 365 &

 n.9 (internal quotation marks omitted).        Although the Supreme

 Court had “never applied [that] distinction” itself, it did not

 consider the validity of the rule further.         Id. (“Whether that

 distinction is appropriate is a question we need not consider in

 this case[.]”).     Thus, the Supreme Court left Fry’s distinction

 between direct and collateral consequences intact.          Chaidez v.

 United States, 568 U.S. 342, 355 (2013) (“Even in Padilla we did

                                     54
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 55 of 84   PageID #:
                                   1241


 not eschew the direct-collateral divide across the board.”); see

 also, e.g., United States v. Reeves, 695 F.3d 637, 640 (7th Cir.

 2012) (“Although the Supreme Court declined to apply this

 distinction to deportation in Padilla, it was also careful to

 note that it would not answer whether the distinction was an

 appropriate one for other ineffective assistance of counsel

 claims.”); United States v. Johnson, 272 F. Supp. 3d 728, 731

 (D. Md. 2017) (“[I]n declining to address the direct-collateral

 distinction more broadly, [the Supreme Court] generally left

 unaltered the plethora of lower court precedent applying the

 distinction in other contexts.”).

             However, recognizing the “unique nature of

 deportation,” the Supreme Court held that the “collateral versus

 direct distinction [was] ill-suited to evaluating

 a Strickland claim concerning the specific risk of deportation.”

 Padilla, 559 U.S. at 366.      Three factors influenced that

 conclusion: (1) “deportation is a particularly severe penalty,”

 id. at 365 (internal quotation market omitted); (2) deportation

 is “innately related to the criminal process,” id. at 365; and

 (3) “recent changes in our immigration law have made removal

 nearly an automatic result for a broad class of noncitizen

 offenders.”    Id. at 366.    The Supreme Court therefore held that,

 unlike other advice relating to collateral consequences, “advice



                                     55
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 56 of 84   PageID #:
                                   1242


 regarding deportation is not categorically removed from the

 ambit of the Sixth Amendment right to counsel.”          Id. at 366.

             Since Padilla was decided in 2010, attorneys have been

 required to provide criminal defendants with advice on two types

 of matters.    First, because the Supreme Court has not overruled

 the Ninth Circuit’s distinction between direct and collateral

 consequences, attorneys must advise their clients about the

 direct consequences of a conviction.        A prison term is an

 example of a direct consequence.         Second, attorneys must also

 provide guidance about topics that, because of their “unique

 nature,” are not susceptible to the traditional distinction

 between direct and collateral consequences.         Neither avenue

 offers Turner the relief he seeks.

             The loss of a medical license is a collateral

 consequence of a criminal conviction.        “‘The distinction between

 a direct and collateral consequence of a plea turns on whether

 the result represents a definite, immediate and largely

 automatic effect on the range of the defendant’s

 punishment.’”    Fry, 322 F.3d at 1200 n.1 (quoting Torrey v.

 Estelle, 842 F.2d 234, 236 (9th Cir. 1988)).         According to Lype,

 Turner’s own expert, although the Texas medical board must

 revoke a physician’s license after a felony conviction, the

 board has the option of probating the mandatory revocation

 order.   A probated order can mitigate the effect of a revocation

                                     56
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 57 of 84   PageID #:
                                   1243


 by allowing the physician to continue to practice medicine in

 Texas under specified conditions.        Whether to probate a

 revocation is a discretionary matter, and the exercise of that

 discretion depends largely on the circumstances of a particular

 case.   In short, the loss of Turner’s medical license is neither

 a direct, nor an immediate, nor even a largely automatic

 consequence of his conviction.

             Moreover, “‘[i]n many cases, the determination that a

 particular consequence is “collateral” has rested on the fact

 that it was in the hands of another government agency or in the

 hands of the defendant himself.’”         Fry, 322 F.3d at 1200 n.1

 (quoting Torrey, 842 F.2d at 236).         Because it is the Texas

 medical board, not this court, that has the authority to revoke

 Turner’s medical license, that revocation is not a direct

 consequence of his conviction.       See id.

             Nor is the loss of a medical license comparable to the

 “unique penalty” of deportation.         None of the factors that the

 Supreme Court cited in Padilla is present here.          The loss of a

 medical license is not, in severity, “the equivalent of

 banishment or exile.”      559 U.S. at 373 (internal quotation marks

 omitted).    Nor has the legal system “enmeshed criminal

 convictions and the penalty of [the loss of a medical license].”

 Id. at 365.    While the Texas medical board may tie a felony



                                     57
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 58 of 84   PageID #:
                                   1244


 conviction to such a penalty, the loss of a professional license

 is not “innately related to the criminal process.”          Id.

             And finally, as stated previously, the loss of

 Turner’s medical license is not an “automatic result.”            Id. at

 366.   The loss of a medical license therefore does not fall

 within kind of the unique penalties addressed by Padilla.            See

 United States v. Youngs, 687 F.3d 56, 62 (2d Cir. 2012) (“the

 concerns expressed by the Supreme Court in Padilla as to

 deportation in the context of adequate counsel under the Sixth

 Amendment do not apply to such a remote and uncertain

 consequence as civil commitment”); Johnson, 272 F. Supp. 3d at

 733 (applying these factors and concluding that trial counsel

 did not have a duty to warn a criminal defendant that a state

 guilty plea could be used against them in a subsequent federal

 trial); see also Reeves, 695 F.3d at 640 (“Padilla is rife with

 indications that the Supreme Court meant to limit its scope to

 the context of deportation only.         The Court repeatedly

 underscored the severity of deportation before deciding that an

 attorney must always inform his client of that unique risk.”);

 cf. Chaidez, 568 U.S. at 349 n.5 (“effects of a conviction

 commonly viewed as collateral include . . . disqualification

 from public benefits”).

             In sum, because the possibility that Turner will lose

 his medical license is a collateral consequence of his

                                     58
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 59 of 84   PageID #:
                                   1245


 conviction, trial counsel did not have a duty to advise Turner

 on that subject.      Counsel’s failure to inform Turner that a

 felony conviction might make him more likely to lose his license

 did not constitute ineffective assistance.

                  2.     Turner Does Not Establish that He was
                         Prejudiced by Counsel’s Failure to Inform
                         Him About the Impact a Conviction Might Have
                         on his Medical License.

             Even if trial counsel did have a duty to explain how a

 conviction might affect Turner’s ability to practice medicine in

 Texas, Turner does not establish prejudice.         “To show prejudice

 from ineffective assistance of counsel where a plea offer has

 lapsed or been rejected because of counsel’s deficient

 performance, defendants must demonstrate a reasonable

 probability they would have accepted the earlier plea offer had

 they been afforded effective assistance of counsel.”          Missouri

 v. Frye, 566 U.S. 134, 147 (2012); see also Lafler v. Cooper,

 566 U.S. 156, 174 (2012) (“As to prejudice, respondent has shown

 that but for counsel’s deficient performance there is a

 reasonable probability he and the trial court would have

 accepted the guilty plea.”).       That inquiry, which “focuses on a

 defendant’s decisionmaking,” requires a “case-by-case

 examination of the totality of the evidence.”         Lee v. United

 States, 137 S. Ct. 1958, 1966 (2017) (internal quotation marks




                                     59
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 60 of 84   PageID #:
                                   1246


 omitted).17   “Courts should not upset a plea solely because

 of post hoc assertions from a defendant about how he would have

 pleaded but for his attorney’s deficiencies.         Judges should

 instead look to contemporaneous evidence to substantiate a

 defendant’s expressed preferences.”        Id. at 1967.

             The issue of whether that test involves objective or

 subjective considerations has divided courts.         Heard v. Addison,

 728 F.3d 1170, 1184 (10th Cir. 2013) (noting that this issue has

 “caused some confusion among the circuits”).         The Supreme Court

 has held that “a petitioner must convince the court that a

 decision to reject [or accept] the plea bargain would have been

 rational under the circumstances.”        Padilla, 559 U.S. at 372;

 see also Lee, 137 S. Ct. at 1968 (discussing whether it would

 have been rational for the defendant to reject a plea).

             Several circuits have concluded that the Supreme

 Court’s focus on what would have been rational for someone in

 the defendant’s circumstances makes the test an objective one.

 See United States v. Akinsade, 686 F.3d 248, 261 (4th Cir. 2012)

 17
   Lee involved a defendant who accepted a plea deal, then later
 said that he would not have accepted it if he had been properly
 advised. 137 S. Ct. at 1966. However, the same considerations
 apply when a defendant rejects a plea deal and later says that
 he would have accepted it if he had been properly advised. See,
 e.g., Gomez v. Sullivan, 2020 WL 6119514, at *10 (N.D. Cal. Oct.
 16, 2020) (applying the same test in the “accepted plea context”
 and the “rejected plea context”). In either situation, the
 question is whether there is a reasonable possibility that the
 defendant would have made a different decision.


                                     60
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 61 of 84   PageID #:
                                   1247


 (“[T]his is an objective test.”); Pilla v. United States, 668

 F.3d 368, 373 (6th Cir. 2012) (“The test is objective, not

 subjective.”); see also Dupree v. Warden, 2008 WL 1944144, at

 *11 (C.D. Cal. Apr. 30, 2008) (“This analysis does not turn on

 Petitioner’s subjective state of mind but on objective

 considerations.”); cf. Sanchez v. United States, 50 F.3d 1448,

 1454 (9th Cir. 1995) (“[T]he issue in a case involving a guilty

 plea is whether there is a reasonable probability that but for

 the failure to disclose the Brady material, the defendant would

 have refused to plead and would have gone to trial . . . . [T]he

 test for whether the defendant would have chosen to go to trial

 is an objective one.”).

             Other circuits have disagreed.       The Tenth Circuit, for

 instance, has interpreted the requirement that a defendant

 convince the court that a decision to change his plea would have

 been rational as setting an “objective floor, somewhere below

 [the] more demanding requirement that the defendant show a

 reasonable probability that he would have gone to trial absent

 counsel’s errors.”     Heard, 728 F.3d at 1184 (emphases in

 original) (internal brackets and quotation marks omitted).

 However, once a defendant overcomes that “objective floor,” the

 Tenth Circuit conducts a subjective inquiry into “whether the

 defendant would have changed his plea.”        Id. (emphasis in

 original); see also United States v. Chan, 732 F. App’x 501, 503

                                     61
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 62 of 84   PageID #:
                                   1248


 (9th Cir. 2018) (remanding a coram nobis case to the district

 court to determine whether a defendant’s statement that she

 actually would have changed her plea was credible); Lozano v.

 United States, 802 F. App’x 651, 654 (2d Cir. 2020) (“[T]he

 Supreme Court requires a district court to apply a subjective

 standard and determine whether there is a reasonable probability

 that the particular complaining defendant would not have pleaded

 guilty had he known of his plea’s deportation consequences.”).

 That inquiry turns in large part on objective factors, such as

 the strength of the government’s case, see Lee, 137 S. Ct. at

 1966, but the defendant ultimately must make a credible showing

 that he himself would have changed his plea.

             In Lee, the most recent Supreme Court decision on this

 issue, the Supreme Court analyzed whether the defendant, who had

 initially accepted a plea offer, could have rationally rejected

 the plea and taken his chances at trial.         137 S. Ct. at 1968-69.

 But the Court also “ask[ed] what [the] individual defendant

 would have done,” 137 S. Ct. at 1966-68 (emphasis added), an

 inquiry that suggests that the Court also required the defendant

 to show that he actually would have changed his mind and gone to

 trial.   See also id. at 1966 (stating that the inquiry “focuses

 on a defendant’s decisionmaking”).        The Tenth Circuit’s approach

 in Heard, which requires a defendant to show that it would have

 been rational for the defendant to change his mind and that he

                                     62
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 63 of 84   PageID #:
                                   1249


 would have done so, best captures that analysis.          In an

 unpublished opinion, the Ninth Circuit has similarly suggested

 that a defendant’s credibility was part of the analysis,

 remanding the case to the district court.         Chan, 732 F. App’x at

 503.   There would have been no reason for the Ninth Circuit to

 remand to the district court to make a credibility determination

 under an objective test.      See id.

              Applying that test here, this court does not need to

 determine whether Turner could have rationally accepted the

 Government’s plea deal if he had known that a misdemeanor

 conviction would be much less likely to lead to the loss of his

 medical license.     Even if that decision would have been

 rational, Turner does not satisfy the second part of the test.

 He does not show that he would have accepted the proposed plea

 agreement.     See id.

              At the coram nobis evidentiary hearing, Turner

 testified that, in evaluating the proposed plea deal, he was

 very much concerned about his ability to practice medicine.

 See, e.g., ECF No. 204, PageID # 2374.        He said that if he had

 known that he probably could have continued to practice medicine

 with a misdemeanor conviction, he would have accepted the

 Government’s plea deal to protect his medical license.            See id.

 at 2381-2383.    For several reasons, this court does not find

 that testimony credible.

                                     63
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 64 of 84   PageID #:
                                   1250


             Lype did testify that a Texas physician who is

 convicted of a misdemeanor is much more likely to be able to

 continue practicing.      But he also acknowledged that there are

 some similarities in how the Texas medical board considers

 felonies and misdemeanors.      While the board is required to

 revoke the license of any physician convicted of a felony, it

 retains the discretion to probate (i.e., ameliorate) any

 revocation.    And, in the misdemeanor context, the board retains

 the discretion to punish a physician.        In either case, the board

 considers the facts underlying a conviction.         See ECF No. 198,

 PageID # 2186.     Thus, even if he had accepted the plea deal

 involving a misdemeanor assault charge, the Texas medical board

 would have considered the facts underlying his conviction.            He

 would still have faced a risk to his medical license.

             That is particularly significant because Turner

 believed that he was more likely to prevail at trial on the

 felony charge.18    ECF No. 204, PageID # 2405; see also id. at

 2362.   Of course, Turner also believed that he was innocent of

 the misdemeanor assault charges.         The jury either credited his

 testimony at trial stating that he had not committed either

 assault, or the jury decided that the Government had not


 18
   Turner also argues that he would have thought he was likely to
 be convicted of the felony charge if he had known about the jury
 instruction defining intimidation. This court addresses that
 assertion later in this order.
                                     64
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 65 of 84    PageID #:
                                   1251


 established guilt beyond a reasonable doubt with respect to the

 assault charges.     Before the verdict, Turner, believing himself

 not guilty, clearly would not have seen much benefit in the plea

 deal.    In his mind, the deal would have allowed him to avoid a

 conviction on a charge that he did not think he would be found

 guilty of anyway, while requiring him to accept a misdemeanor

 conviction on charges that he also believed that he could

 prevail on and that could have prevented him from practicing

 medicine.    In short, even if Turner had known that a felony

 conviction was more likely to lead to the loss of his license,

 he still would have thought he had something to gain from

 rejecting the plea deal and taking his chances at trial.

             More significantly, this court finds that Turner would

 not have wanted to agree or have been able to agree that he was

 at fault for his behavior on the American Airlines flight.             A

 plea would have required him to admit to having committed a

 crime.   Turner’s claim that he would have been able to accept

 responsibility is contradicted by his behavior throughout this

 case.    When an FBI case agent jailed him, Turner filed a

 complaint with the FBI stating that a sixth grader could have

 conducted a better investigation.        Def’s Ex. 14, at 1-2.       Every

 time Ignacio warned Turner about the inculpatory nature of other

 witnesses’ statements, Turner responded by rejecting or

 minimizing those statements.       And after trial, Turner told his

                                     65
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 66 of 84   PageID #:
                                   1252


 probation officer that the evidence was “so lacking and

 contradictory” that he believed that this judge would “throw

 [the conviction] out.”      Def’s Ex. 62, at 1.

              In other words, as Ignacio stated, Turner believed

 that he had been wronged by the indictment against him, and he

 “wanted his day in court” to prove his innocence.          ECF No. 198,

 PageID # 2137-38.      This court therefore finds that Turner would

 not have accepted a plea agreement that denied him that chance,

 required him to admit his guilt, and still carried some risks to

 his medical license.      Turner’s assertions that he would have

 accepted the plea deal if he had known the matters Lype

 testified to lack credibility.       Even if Turner’s attorney had

 had a duty to explain to him that he probably could continue

 practicing medicine in Texas with a misdemeanor conviction,

 Turner does not establish prejudice from that failure.

                   3.    Turner is not Entitled to Coram Nobis Relief
                         Based on any Alleged Errors Relating to the
                         Jury Instruction on Intimidation.

              Turner also raises several claims of ineffective

 assistance that relate to the court’s instruction defining the

 intimidation element of the offense of interference with a

 flight attendant.      To reiterate, that instruction informed the

 jury that:

              A flight attendant may be “intimidated” by
              the use of words or actions that place the
              flight attendant in reasonable apprehension

                                     66
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 67 of 84   PageID #:
                                   1253


             of bodily harm, either to the flight
             attendant or to another, or by the use of
             words or actions that make the flight
             attendant fearful or make the flight
             attendant refrain from doing something that
             the flight attendant would otherwise do, or
             do something that the flight attendant would
             otherwise not do, or interfere with or
             lessen the flight attendant's ability to do
             something.

             One person in a group can be intimidated by
             threats directed at the group in general.
             The government does not have to prove that
             the flight attendant was in fact frightened
             for her own physical safety in order to
             prove that the defendant performed the
             criminal act of intimidation. It is
             sufficient that the conduct and words of the
             defendant would place an ordinary,
             reasonable person in fear.

 ECF No. 46, PageID # 146 (emphasis added).         The parties jointly

 proposed that instruction, which was based on the Eleventh

 Circuit’s 2003 model instruction.        ECF No. 31, PageID # 76.

             Turner contends that the instruction contained two

 flaws.   First, he argues that inclusion of the phrase “or to

 another” in the first sentence of the instruction erroneously

 permitted the jury to conclude that Goralska was intimidated if

 she “believed that one passenger might harm another passenger,”

 even if she was not afraid that she herself would be harmed.

 ECF No. 147, PageID # 1599-60.       Second, he contends that the

 final disjunctive clause in the first sentence would have

 permitted the jury to find him guilty even if he did not



                                     67
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 68 of 84    PageID #:
                                   1254


 intimidate Goralska.        Id. at 1598—99.   Neither assertion

 entitles him to relief.

                        a.     The Instruction Correctly Informed the
                               Jury that a Flight Attendant Could be
                               Intimidated by Fear of Bodily Harm to
                               Another.

             Turner first contends that trial counsel was

 ineffective because he failed to object to the inclusion of the

 phrase “or to another” in the first sentence of the intimidation

 instruction.    With respect to this claim, Turner does not

 establish either deficient performance or prejudice.

             Counsel had no obligation to object to the “or to

 another” language.     A victim of a crime can be intimidated by

 the fear that someone else will be harmed.         Consider a gangster

 who takes someone who has witnessed a crime for a car ride, and,

 while holding a pistol, tells the witness that if he does not

 lie on the gangster’s behalf, his family will be harmed.             Even

 if the witness did not feel afraid for his own safety, the

 threat to his family would certainly qualify as intimidation.

 Cf. United States v. Shively, 927 F.2d 804, 812 (5th Cir. 1991)

 (holding, in a case involving similar facts, that “the evidence

 does show the intimidation of a witness”).         Or take a bank

 robbery in which the perpetrator holds a gun to the head of a

 bank teller’s coworker and says, “open the safe or I will kill

 him.”   Even if the teller does not personally fear injury, he is


                                      68
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 69 of 84   PageID #:
                                   1255


 likely to be intimidated by the possibility that the robber will

 shoot his friend and coworker.

              It is therefore unsurprising that none of the

 authorities cited by Turner holds that intimidation only occurs

 if the victim fears bodily harm to himself.         Turner relies

 primarily on the Ninth Circuit’s decision in United States v.

 Meeker, 527 F.2d 12 (1975).       In Meeker, the Ninth Circuit

 indicated that a defendant would not be guilty of intimidation

 if a pilot “unnecessarily saunter[ed] back to the cabin to

 intermeddle officiously in a heated dispute between passengers.”

 Id. at 15.    In that scenario, the pilot plainly was not

 intimidated, because he “sauntered” over to the passengers to

 intervene.    That example does not show that a flight attendant

 cannot be intimidated when she does become afraid of the

 possibility that a passenger will injure another passenger.19

              Turner also notes that the most recent version of the

 Eleventh Circuit’s model jury instructions does not include the


 19
    Turner cites several Ninth Circuit cases addressing the crime
 of bank robbery by intimidation in violation of 18 U.S.C.
 § 2113(a). In such cases, the Ninth Circuit has approved the
 following jury instruction: “To take, or attempt to take, ‘by
 intimidation’ means willfully to take, or attempt to take, in
 such a way that would put an ordinary, reasonable person in fear
 of bodily harm.” United States v. Alsop, 479 F.2d 65, 67 n.4
 (9th Cir. 1973); see also United States v. Selfa, 918 F.2d 749,
 751 (9th Cir. 1990); United States v. Hopkins, 703 F.2d 1102,
 1103 (9th Cir. 1983). None of those cases addressed a scenario
 involving a victim of a crime who might be intimidated by the
 threat of harm to another person.
                                     69
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 70 of 84   PageID #:
                                   1256


 “or to another” wording.      See 11th Cir. Pattern Jury

 Instructions (2020).      However, the model instructions still

 state that intimidation occurs when a defendant does “something

 to make another person fearful.”         Id.   And, as discussed above,

 threatening bodily harm to another person can cause a victim to

 become fearful.     The more recent language does not suggest that

 the older model instruction was incorrect.20

             In sum, Turner has not shown that the jury

 instructions improperly defined intimidation by including the

 phrase “or to another.”      Failing to object to a jury instruction

 that correctly states the law is not deficient performance.

             In any event, even if he had established deficient

 performance, Turner has failed to show that he suffered

 prejudice from the inclusion of the phrase “or to another” in

 the intimidation instruction.       See James v. Borg, 24 F.3d 20, 27

 (9th Cir. 1994) (“An ineffective assistance of counsel claim

 based on counsel’s failure to object to a jury instruction

 requires a showing of prejudice.”).        Under Strickland, Turner

 must demonstrate “a reasonable probability that, but for

 20
   The annotations and comments to the 2010 and 2016 editions of
 the Eleventh Circuit model jury instruction are silent as to the
 reason for the change in language for this model instruction.
 The annotations and comments do not cite to any case law as a
 basis for changing the language at issue (i.e., deleting “or to
 another”). Possibly the Eleventh Circuit jury instructions
 committee was simply trying to track appellate language more
 closely without changing the substantive definition and examples
 in this model instruction.
                                     70
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 71 of 84   PageID #:
                                   1257


 counsel’s unprofessional errors, the result of the proceeding

 would have been different,” id. at 694, which, in this context,

 means a reasonable possibility that a correctly instructed jury

 would not have found intimidation of Goralska.21

             Turner’s attempt to make that showing is precluded by

 the Ninth Circuit’s opinion denying his direct appeal, which

 stated:

             In any event, any error would be harmless
             beyond a reasonable doubt. Turner, among
             other things, threatened to “break the neck”
             of other passengers during the altercation.
             The evidence was overwhelming that Turner’s
             intentional behavior intimidated the flight
             attendant by causing her to reasonably fear
             for the safety of her passengers and
             herself, thereby diverting her from
             performing other duties aboard the
             aircraft.

 Turner, 754 F. App’x at 665 (emphasis added).22         The Ninth

 Circuit’s conclusion that the evidence overwhelmingly showed



 21
    Turner concedes that he must make this showing. See ECF No.
 147, PageID # 1601 (“Trial counsel’s deficient performance thus
 satisfies the second prong of the Strickland analysis as there
 is a reasonable probability that a correctly instructed jury
 would not have found Dr. Turner guilty on Count One.”).
 22
    Turner argues that prejudice is apparent from the jury’s
 acquittal of him on the two assault charges. See ECF No. 147,
 PageID # 1604. An acquittal may indicate that the jury felt
 that there was a lack of proof beyond a reasonable doubt that
 Turner spat on C.M. or pushed R.A.’s seat (the bases for the
 assault charges). However, Turner himself admitted to having
 threatened to break R.A’s neck, and Goralska believed that he
 had said “I’m going to break your fucking neck.” ECF No. 95,
 PageID # 632-33. Turner’s acquittal on the assault charges does
                                     71
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 72 of 84   PageID #:
                                   1258


 that Turner intimidated Goralska is binding on this court.            It

 is now law of the case.      Turner cannot be said by this court to

 have been prejudiced by an error in the intimidation instruction

 in the face of overwhelming evidence.        See United States v.

 Nguyen, 565 F.3d 668, 677–78 (9th Cir. 2009) (holding that the

 omission of an element in jury instructions did not affect the

 defendant’s substantial rights because of the “overwhelming

 evidence” pertaining to the omitted element).

                        b.    Turner Does Not Establish that the
                              Definition of “Intimidation” was
                              Erroneous, or that He was Prejudiced by
                              It.

             Turner’s second challenge to the instruction defining

 “intimidation” focuses on the final clause in the instruction’s

 first sentence.     He contends that the instruction allowed the

 jury to find him guilty if he “ma[de] the flight attendant

 refrain from doing something that the flight attendant would

 otherwise do, or do something that the flight attendant would

 otherwise not do, or interfere[d] with or lessen[ed] the flight

 attendant’s ability to do something.”        See ECF No. 147, PageID #

 1598-99.    He says the instruction therefore allowed the jury to

 find him guilty even if he had not made Goralska fearful of

 anything.    See id.




 not contradict the Ninth Circuit’s holding that the evidence
 overwhelmingly established intimidation.
                                     72
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 73 of 84   PageID #:
                                   1259


             Based on this alleged error, Turner raises two

 alternative claims of ineffective assistance.         He contends that,

 if the court concludes that the jury instruction was correct,

 then counsel provided ineffective assistance before trial by not

 informing Turner that he was almost certain to be convicted,

 because his actions probably caused Goralska to, for instance,

 “refrain from doing something that [she] would have otherwise

 done.”   See id. at 1593, see also ECF No. 182, PageID # 1947-48.

 Alternatively, if the court concludes that the jury instruction

 misstated the law, then he asserts that trial counsel was

 ineffective for having agreed to the instruction in the first

 place.   ECF No. 147, PageID # 1598-99.       Neither claim entitles

 Turner to relief.

             The court begins by noting that Turner does not

 establish that the intimidation instruction was erroneous.            The

 intimidation instruction must be read in conjunction with the

 separate instruction setting forth the elements of the

 interference charge.      That separate instruction listed three

 elements: (1) the defendant had to have been on an aircraft in

 flight within the special aircraft jurisdiction of the United

 States; (2) the defendant had to have intimidated a flight

 attendant of the aircraft; and (3) the intimidation had to have

 interfered with the performance of the duties of the flight

 attendant of the aircraft or lessened the ability of the

                                     73
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 74 of 84     PageID #:
                                   1260


 attendant to perform those duties.        ECF No. 46, PageID #

 144.   Turner argues that the intimidation instruction set up a

 kind of circular process whereby the Government could satisfy

 the second element by showing that the flight attendant failed

 to do something such as attend to passengers and then satisfy

 the third element by pointing to the same failure to attend to

 passengers as constituting the interference with the performance

 of the flight attendant’s duties.        But, as this court noted in

 its Order Denying “Motion for Bail Pending Appeal,” ECF No. 85,

 the second and third elements implicate the difference between

 affect and effect.     That is, the second element addresses how

 the defendant’s actions affect the flight attendant’s mental

 state, while the third element addresses the effect of the

 defendant’s actions on the flight attendant’s actions.           The

 third element requires a causal connection between the

 defendant’s intimidation and what the flight attendant did or

 did not do.    The elements are not circular and instead have

 different requirements.

             Turner complains that, even if the instruction jointly

 proposed by the parties was correct,23 counsel was ineffective in

 failing to explain to him during the plea bargaining process

 23
   If the jury instruction was incorrect, Turner must rely on a
 different argument. No attorney has a duty to inform a client
 about an incorrect interpretation of the law. Under those
 circumstances, the attorney’s error is in proposing an erroneous
 jury instruction, not in failing to tell the client about it.
                                     74
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 75 of 84    PageID #:
                                   1261


 that he was “almost certain to be convicted at trial.”           ECF No.

 182, PageID # 1947-48; see also ECF No. 147, PageID # 1593 (“The

 fact is, under the jury instruction on interference which [trial

 counsel] believed applied . . . Dr. Turner was essentially

 guaranteed to be convicted of the charge of interference with a

 flight attendant.”).      Turner does not establish deficient

 performance.    Turner is essentially arguing that trial counsel

 should have guaranteed a conviction.        No law requires trial

 counsel to guarantee a particular result in a jury trial.

             Nor can Turner show that he was prejudiced.        To

 reiterate, to establish prejudice, Turner must demonstrate a

 reasonable probability that he would have accepted the plea

 offer if he had been afforded effective assistance of counsel.

 Frye, 566 U.S. at 147; see also Lafler, 566 U.S. at 174.             Turner

 must therefore show that it would have been objectively rational

 for him to have accepted the plea offer and that he actually

 would have accepted the offer.       Heard, 728 F.3d at 1184; see

 also Lee, 137 S. Ct. at 1966-69.         Again, this court does not

 have to decide whether Turner could have rationally accepted the

 plea offer if he had known about the definition of intimidation,

 because this court finds that he would not have accepted it.

             The Supreme Court’s decision in Lee is instructive.

 In Lee, the defendant was a South Korean citizen who had lived

 in the United States for more than 35 years.         See id. at 1963.

                                     75
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 76 of 84   PageID #:
                                   1262


 He agreed to plead guilty to one count of having possessed

 ecstasy with intent to distribute only after his attorney

 repeatedly assured him that he would not be deported as a result

 of his plea.    Id.   His attorney was wrong, and Lee “quickly

 learned” that he had “pleaded guilty to what qualifies as an

 ‘aggravated felony’ under the Immigration and Nationality Act”

 and was therefore “subject to mandatory deportation.”          Id.    He

 brought a § 2255 motion to vacate his guilty plea based on his

 attorney’s ineffective assistance.         Id.

             Before the Supreme Court, the Government argued that

 Lee could not establish that he would have gone to trial if he

 had known that he would be deported, because the evidence

 against him was so overwhelming that no rational defendant would

 have risked a trial.      Id. at 1968.    The Supreme Court disagreed.

 It held that, because deportation was the “determinative issue”

 for Lee in plea discussions, even if it was almost certain that

 he would be convicted at trial, it would have been rational for

 Lee to reject the proposed plea deal and “hold[] on to some

 chance of avoiding deportation.”         Id. at 1969.

             This case presents the opposite scenario.        This court

 has already ruled earlier in this order that counsel had no duty

 to advise Turner about the impact that a guilty plea would have

 on his medical license.      And Turner has admitted that he

 believed that a misdemeanor conviction could prevent him from

                                     76
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 77 of 84    PageID #:
                                   1263


 practicing medicine.      ECF No. 204, PageID # 2375-77; see also

 ECF No. 147-2, PageID # 1618.       He has also indicated that the

 potential loss of his license was his “primary concern.”             ECF

 No. 147-2, PageID # 1619 (emphasis added).         Turner had a strong

 incentive to reject the Government’s plea deal even had he known

 what the intimidation instruction stated.

              Turner nevertheless argues that, if only he had known

 the definition of “intimidation,” he would have indeed accepted

 the plea deal because he would have realized that conviction was

 nearly certain.     That is not necessarily the case.       Under the

 court’s instruction, the Government had to prove that Turner

 “made” Goralska “refrain from doing something that the flight

 attendant would otherwise do” or lessened her “ability to do

 something.”    ECF No. 46, PageID # 146.      Because Turner thought

 that he did nothing wrong, he would have counted on being able

 to convince the jury that he had not made Goralska do anything.

              As discussed previously, the evidence overwhelmingly

 shows that, prior to trial, Turner refused to accept that he had

 acted inappropriately.      He wanted the chance to prove his

 innocence.    He would have thought that accepting the plea deal

 on the ground that the intimidation instruction guaranteed

 conviction would have put his medical license in jeopardy and

 would have forfeited his day in court.        Turner’s testimony that

 he nevertheless would have accepted the Government’s proposed

                                     77
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 78 of 84   PageID #:
                                   1264


 plea deal is not credible.      Turner does not show that he was

 prejudiced by counsel’s failure to discuss the jury instructions

 with him before trial.

             Finally, even if the intimidation instruction was

 erroneous, Turner does not prevail on his alternative argument

 that trial counsel was ineffective in failing to object to the

 instruction.    Irrespective of whether or not trial counsel

 should have objected to the challenged language, Turner does not

 establish prejudice from the failure to object.          As stated

 previously, to satisfy Strickland’s second prong Turner must

 demonstrate a reasonable possibility that what he would view as

 a correctly instructed jury would have found that he had not

 intimidated Goralska.      The Ninth Circuit has already held that

 the evidence that Turner intimidated Goralska was overwhelming.

 See Turner, 754 F. App’x at 665.         The Ninth Circuit expressly

 noted that Goralska did indeed “reasonably fear for the safety

 of her passengers and herself.”       Id.    Thus, even if, as Turner

 argues, the instruction allowed the jury to convict him without

 a finding that Goralska was fearful, Turner was not prejudiced

 because Goralska had a reasonable fear.        On this point, the

 Ninth Circuit had the trial record before it, and no additional

 evidence on this subject has been presented to this court.




                                     78
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 79 of 84     PageID #:
                                   1265


                  4.    Turner Does Not Establish Ineffective
                        Assistance Based on Trial Counsel’s Alleged
                        Failure to Investigate.

             Turner’s third claim of ineffective assistance also

 relates to the advice he received during the plea-bargaining

 process.    According to Turner, trial counsel was ineffective

 because he “never hired an investigator, never interviewed any

 potential witnesses, and never conducted any investigation into

 any aspect of [Turner’s] case” before discussing the

 Government’s proposed plea deal with Turner.         ECF No. 147,

 PageID # 1592; see also ECF No. 182, PageID # 1946 (arguing that

 trial counsel “failed to investigate the case or discuss the

 evidence with Turner”).      To start with, the specific issue

 Turner has most complained about is Ignacio’s failure to

 interview the passengers across the aisle from Turner.           But

 those passengers gave statements to the FBI that were highly

 unfavorable to Turner.      A trial attorney seeing that those

 witnesses had a negative impression of the defendant could have

 reasonably decided that those individuals were not worth

 following up with because they were unlikely to be people who

 would be called by the defendant at trial or who would yield

 evidence that the defendant might find helpful.

             Even if the failure to investigate was not a sound

 strategic decision (e.g., if it flowed from negligence), that

 would not suffice to establish ineffective assistance.           As

                                     79
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 80 of 84   PageID #:
                                   1266


 stated earlier, Turner must establish prejudice by showing “a

 reasonable probability [he] would have accepted the earlier plea

 offer had [he] been afforded effective assistance of counsel.”

 Frye, 566 U.S. at 147.      When counsel allegedly fails to

 investigate the strength of the government’s case, that standard

 logically requires a defendant to show that the investigation

 would have revealed some evidence that may have caused the

 defendant to change his mind.       See Hill v. Lockhart, 474 U.S.

 52, 59 (1985) (“[W]here the alleged error of counsel is a

 failure to investigate or discover potentially exculpatory

 evidence, the determination whether the error ‘prejudiced’ the

 defendant by causing him to plead guilty rather than go to trial

 will depend on the likelihood that discovery of the evidence

 would have led counsel to change his recommendation as to the

 plea.”).    Turner has not identified any such evidence.24

             As this court noted earlier in this order, Turner was

 unable to contact the passengers across the aisle in connection

 with his coram nobis motion.       He may be understandably

 frustrated on this point, but the fact remains that there is no

 24
   In fact, as discussed earlier in this order, Turner stated that
 he would have changed his plea to guilty if he had seen the
 FBI’s summary of its interview with the two passengers sitting
 across from him. Turner’s failure to review those summaries is
 not the result of an incomplete investigation. Turner is
 arguing that Ignacio had those summaries in his possession, but
 did not share them. In any event, this court has already held
 that Turner’s claims that he would have changed his plea if he
 had seen the summaries are not believable.
                                     80
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 81 of 84   PageID #:
                                   1267


 evidence in the record showing that a more thorough

 investigation would have produced any evidence that would have

 benefitted Turner.     Moreover, there is no evidence suggesting

 that trial counsel might have had better luck.         In short, Turner

 does not show that trial counsel could (much less should) have

 conducted a more thorough investigation that would likely have

 changed Turner’s response to the Government’s plea offer.

                  5.    Turner Does Not Establish Ineffective
                        Assistance Based on Trial Counsel’s
                        Failure to Request a Limiting Instruction.

             Finally, Turner argues that trial counsel should have

 “requested a curative instruction to address the evidence

 already introduced in support of the dismissed theory [that

 Turner interfered with the copilot in addition to Goralska].”

 ECF No. 147, PageID # 1604.       Turner maintains that a limiting

 instruction was necessary because the Government introduced

 evidence about the effect of the altercation on the copilot that

 was “entirely unrelated to the alleged intimidation of

 [Goralska] or interference with her duties.”         Id.

             There was evidence at trial that the copilot, upon

 hearing about Turner’s altercation with other passengers, locked

 the cockpit door and remained in the cockpit for the remainder

 of the flight.     Once the court dismissed the portion of the

 interference count that alleged that Turner had interfered with

 the flight crew (meaning the copilot), the jury was not asked to

                                     81
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 82 of 84   PageID #:
                                   1268


 decide anything relating to the copilot.         It is not at all clear

 that the evidence of the copilot played any role in the verdict.

 Even if trial counsel’s performance was deficient, Turner does

 not establish prejudice.      In rejecting his claim that this court

 should have given a curative instruction sua sponte, the Ninth

 Circuit held that “[d]ue to the strength of the government’s

 case against him and the district court’s careful and otherwise

 appropriate instruction of the jury, the lack of a limiting

 instruction was not plain error.”        Turner, 754 F. App’x at 665.

 For the same reasons, Turner does not show that, absent

 prejudice, counsel’s failure to request a limiting instruction

 constituted ineffective assistance.

             D.   Turner is Not Entitled to the Relief he Requests.

             Because this court is denying Turner’s coram nobis

 petition on the merits, it does not reach Turner’s requested

 relief.    The court nevertheless notes that the relief Turner

 seeks is exceptionally odd.

             In coram nobis cases, the remedy is often expungement

 of the conviction.     Turner now asks the court to, in his words,

 “return [him] to the status quo ante.”        ECF No. 204, PageID #

 2412.   That is, Turner asks this court to place him in the same

 position that he was in before he purportedly received

 ineffective assistance of counsel by vacating his conviction,

 reinstating the charges against him and the Government’s plea

                                     82
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 83 of 84    PageID #:
                                   1269


 offer, and allowing him to plead guilty to one of the two

 misdemeanor charges.      See ECF No. 147, PageID # 1605.      This

 would put this court in the odd position of having to sentence

 Turner on a charge he was acquitted of.

             Turner’s odd proposed remedy is actually a change from

 the remedy he initially proposed.        The original relief sought

 was a new trial, which this court repeatedly questioned given

 Turner’s completion of the sentence imposed by this court and

 the risk of a new sentence following any retrial.          See ECF Nos.

 132, 164.

             In any event, both proposals are precluded by the

 double jeopardy clause.      Turner has already been acquitted of

 the misdemeanor charges that he seeks to have reinstated.

 Although Turner told the court he would waive his double

 jeopardy protection, he cites no case suggesting that a court

 should rely on such a waiver and reinstate the charges of which

 a defendant has been acquitted.       This court sees no reason to

 order such “relief.”      Even if this court had ruled in favor of

 Turner, it would not have granted him the relief he has

 requested.25




 25
   Of course, if Turner had prevailed, this court could have
 fashioned other relief that would have corrected the underlying
 injustice but did not conflict with constitutional protections.
                                     83
Case 1:20-cv-00286-SOM-KJM Document 67 Filed 09/21/21 Page 84 of 84    PageID #:
                                   1270


 IV.   CONCLUSION.

             Turner’s petition for a writ of coram nobis is denied.

 Turner’s motion to strike and bar consideration is also denied.

             The Clerk is directed to enter judgment for the United

 States in Civil No. 20-00286 SOM-KJM and to close that case.

             IT IS SO ORDERED.

             DATED: Honolulu, Hawaii, September 21, 2021.




                               /s/ Susan Oki Mollway

                               Susan Oki Mollway
                               United States District Judge

 William C. Turner v. United States of America, CRIM. NO. 16-00207 SOM,
 CIV. NO. 20-00286 SOM-KJM; ORDER DENYING DEFENDANT’S PETITION FOR WRIT OF
 ERROR CORAM NOBIS AND DENYING MOTION TO STRIKE AND BAR CONSIDERATION




                                      84
